



October 2, 2016


Project Octavius
Commitment Letter


Winnebago Industries, Inc.
605 W. Crystal Lake Road
Forest City, Iowa 50436
Attention: Sarah Nielsen, Chief Financial Officer


Ladies and Gentlemen:
You have advised JPMorgan Chase Bank, N.A. (“JPMorgan” or the “Commitment Party”
or “us” or “we”) that Winnebago Industries, Inc., an Iowa corporation (“you” or
the “Company”), intends to enter into the transactions described in the
Transaction Summary attached hereto as Exhibit A (the “Transactions”).
Capitalized terms used but not defined herein are used with the meanings
assigned to them on the Exhibits attached hereto (such Exhibits, together with
this letter, collectively, the “Commitment Letter”).
1.
Commitments



In connection with the Transactions, JPMorgan is pleased to advise you of its
commitment to provide 100% of the aggregate amount of the Credit Facilities upon
the terms and conditions set forth in this letter and Exhibits B, C and D hereto
(the Summary of Terms and Conditions set forth on each of Exhibits B and C
hereto are collectively referred to herein as the “Term Sheets”).
2.
Titles and Roles



It is agreed that JPMorgan will act as sole lead arranger and sole bookrunner
for the Credit Facilities (acting in such capacities, the “Lead Arranger”) and
JPMorgan will act as sole administrative agent for the Credit Facilities.
Notwithstanding the foregoing, the Company agrees that JPMorgan may perform its
responsibilities hereunder through its affiliate, J.P. Morgan Securities LLC.
You agree that no other agents, co-agents, arrangers, co-arrangers, bookrunners,
co-bookrunners, managers or co-managers will be appointed, no other titles will
be awarded and no compensation (other than that expressly contemplated by the
Term Sheets and Fee Letters referred to below) will be paid in connection with
the Credit Facilities unless you and we shall so reasonably agree (it being
understood and agreed that no other agent, co-agent, arranger, co-arranger,
bookrunner, co-bookrunner, manager or co-manager shall be entitled to greater
economics in respect of the Credit Facilities than JPMorgan.
In consideration of JPMorgan’s agreement to structure and arrange the Credit
Facilities, you agree to offer JPMorgan the right to act as escrow agent in
connection with any of the transactions contemplated hereby. If JPMorgan agrees
to act in such capacity, the Company and JPMorgan will enter into the
appropriate form of agreement relating to the escrow arrangement involved and
containing customary terms and conditions acceptable to the Company and
JPMorgan, including provisions relating to the scope of JPMorgan’s services,
JPMorgan’s compensation or other appropriate financial arrangements and an
indemnification of JPMorgan.


1

--------------------------------------------------------------------------------



3.
Syndication



The Lead Arranger intends to syndicate the Term Loan Facility and reserves the
right to syndicate the ABL Facility in each case to a group of banks, financial
institutions and other institutional lenders identified by them in consultation
with you (such banks, financial institutions and other institutional lenders,
together with the Commitment Party, the “Lenders”); provided that (a) the Lead
Arranger will not syndicate or offer the opportunity to acquire a commitment or
provide any portion of the Credit Facilities, to any Disqualified Lenders (as
defined below), (b) solely with respect to the ABL Facility, the Lead Arranger
will not syndicate or offer the opportunity to acquire a commitment or provide
any portion of such facility, to any bank, financial institution or other
institutional lender unless such bank, financial institution or other
institutional lender is reasonably approved by you (such approval not to be
unreasonably withheld, delayed or conditioned) and (c) notwithstanding the Lead
Arranger’s right to syndicate the Credit Facilities and receive commitments with
respect thereto, (i) the Commitment Party shall not be relieved, released or
novated from its obligations hereunder (including its obligation to fund the
Credit Facilities on the Closing Date) in connection with any syndication,
assignment or participation of the Credit Facilities, including its commitments
in respect thereof, until after the Closing Date has occurred, (ii) no
assignment or novation by the Commitment Party shall become effective as between
you and the Commitment Party with respect to all or any portion of the
Commitment Party’s commitments in respect of the Credit Facilities until the
initial funding of the Credit Facilities and (iii) unless you otherwise agree in
writing, the Commitment Party shall retain exclusive control over all rights and
obligations with respect to its commitment in respect of the Credit Facilities,
including all rights with respect to consents, modifications, supplements,
waivers and amendments, until the Closing Date has occurred. For purposes of
this Commitment Letter, the term “Disqualified Lender” shall mean (x) any entity
separately identified in writing (i) prior to the date hereof on the
“Disqualified Lender” list provided by you to us or (ii) after the date hereof
in a supplement to the “Disqualified Lender” list provided the addition of such
entity to such list is reasonably acceptable to the Commitment Party, (y) any
entity reasonably determined by the Company to be a competitor of the Company,
the Target or any of their respective Subsidiaries (each, a “Competitor”), in
each case that is identified by name in writing on the “Disqualified Lender”
list or in a supplement to the “Disqualified Lender” list provided to the Lead
Arranger from time to time after the date hereof and (z) in the case of the
foregoing clauses (x) and (y), any affiliate of such entity, which affiliate is
either (i) clearly identifiable as such based solely on the similarity of its
name and is not a bona fide debt investment fund or (ii) identified as an
affiliate in writing after the date hereof in a written supplement to the
“Disqualified Lender” list and is not a bona fide debt investment fund; provided
that any supplement to the “Disqualified Lender” list shall become effective
three (3) business days after delivery to the Lead Arranger, but which
supplement shall not apply retroactively to disqualify any entities that have
previously acquired a commitment or a participation in the Credit Facilities in
accordance with the terms of this Commitment Letter or the Credit Documentation;
provided, further that, no supplements shall be made to the “Disqualified
Lender” list from and including the date of the launch of primary syndication of
the Credit Facilities through and including the Syndication Date.
The Lead Arranger intends to commence syndication efforts promptly, and, until
the earlier to occur of (x) the date that is 60 days following the Closing Date
and (y) a Successful Syndication (as defined in the Arranger Fee Letter) (such
earlier date, the “Syndication Date”), you agree to assist (and, to the extent
not in contravention of the Purchase Agreement, to use your commercially
reasonable efforts to cause the Target and its subsidiaries to actively assist)
the Lead Arranger in completing a syndication reasonably satisfactory to the
Lead Arranger and you. Such assistance shall include (A) your using commercially
reasonable efforts to ensure that the syndication efforts benefit from your
affiliates’ existing banking relationships, (B) direct contact between
appropriate members of your senior management and advisors and the proposed
Lenders (and, to the extent not in contravention of the Purchase Agreement,
using your commercially reasonable efforts to ensure such contact between senior
management of the Target and the proposed Lenders), in all such cases at times
and locations to be mutually agreed upon, (C) your preparing and providing to
the Commitment Party (and, to the extent not in contravention of the Purchase
Agreement, using commercially


2

--------------------------------------------------------------------------------



reasonable efforts to cause the Target to prepare and provide) all customary
information with respect to you and your subsidiaries and the Target and its
subsidiaries and the Transactions, including all customary financial information
and “Projections” (as defined below), as the Commitment Party may reasonably
request in connection with the arrangement and syndication of the Credit
Facilities and your assistance (and, to the extent not in contravention of the
Purchase Agreement, using your commercially reasonable efforts to cause the
Target to assist) in the preparation of one or more confidential information
memoranda or lender slides (each, a “Confidential Information Memorandum”) and
other customary marketing materials to be used in connection with the
syndication (all such information, memoranda and material, “Information
Materials”), (D) prior to the launch of the syndication, using your commercially
reasonable efforts to procure a public corporate credit rating and a public
corporate family rating in respect of the Company from Standard & Poor’s Ratings
Services (“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”), respectively,
and ratings for each of the Credit Facilities from each of S&P and Moody’s, (E)
your hosting, with the Commitment Party, of one or more meetings of prospective
Lenders at times and locations to be mutually agreed (and, to the extent not in
contravention of the Purchase Agreement, using your commercially reasonable
efforts to cause the senior management of the Target to be available for such
meetings) and (F) your ensuring that, prior to the Syndication Date, there is no
competing offering, placement, arrangement or syndication of any debt securities
(other than as contemplated in the Fee Letters) or bank financing or other
credit facilities (other than the Credit Facilities or any “Permitted Surviving
Debt” (as defined below)) or announcement thereof by or on behalf of you and
your subsidiaries that could reasonably be expected to have an adverse effect on
our syndication of the Credit Facilities and your using commercially reasonable
efforts to ensure that there is no competing offering, placement, arrangement or
syndication of any debt securities or bank financing or other credit facilities
or announcement thereof by or on behalf of the Target and its subsidiaries
(other than the Credit Facilities or any Permitted Surviving Debt), in all cases
under this clause (F), if such offering, placement, arrangement or syndication
could reasonably be expected to materially impair our syndication of the Credit
Facilities. For purposes of this Commitment Letter and the Credit Documentation,
the term “Permitted Surviving Debt” shall mean (i) purchase money indebtedness,
capital leases and equipment financings of the Target and its Subsidiaries that
will remain outstanding following the Closing Date, (ii) intercompany
indebtedness among the Target and its subsidiaries, (iii) other ordinary course
working capital facilities of the Target and its subsidiaries that will be
repaid in full and terminated on or prior to the Closing Date, (iv) any
indebtedness specifically contemplated by the Purchase Agreement to remain
outstanding following the Closing Date and (v) other customary indebtedness that
is permitted to be outstanding by the terms of the Credit Documentation or is
otherwise reasonably agreed by you and the Commitment Party to remain
outstanding following the Closing Date.
Upon the reasonable request of the Commitment Party, you will furnish, and to
the extent not in contravention of the Purchase Agreement, use your commercially
reasonable efforts to cause the Target to furnish, for no fee, to the Commitment
Party an electronic version of your and your subsidiaries’ and the Target’s and
its subsidiaries’ trademarks, service marks and corporate logos for use in
marketing materials for the purpose of facilitating the syndication of the
Credit Facilities (the “License”); provided, however, that the License shall be
used solely for the purpose described above and may not be assigned or
transferred. You hereby authorize the Commitment Party to download copies of the
Company’s trademark logos from its website and post copies thereof on the
IntraLinks site, SyndTrak site or similar workspace established by JPMorgan to
syndicate the Credit Facilities and use the logos on any Confidential
Information Memorandum, presentations and other marketing materials prepared in
connection with the syndication of the Credit Facilities or in any
advertisements (to which you consent, such consent not to be unreasonably
withheld, delayed or conditioned) that the Commitment Party may place after the
closing of any of the Credit Facilities in financial and other newspapers and
journals, or otherwise, at its own expense describing its services to the
Company hereunder. Without limiting your obligations to assist with syndication
efforts as set forth in this paragraph, we agree that (except for purposes of
determining whether a Successful Syndication has been achieved under the market
flex provisions of the Arranger Fee Letter) we will not be released from our
commitment hereunder in connection with any syndication or assignment to any
Lender


3

--------------------------------------------------------------------------------



unless (A) (i) you have consented to such syndication or assignment in writing
(such consent not to be unreasonably withheld, delayed or conditioned) and (ii)
any such Lender has entered into customary amendment, restatement or joinder
documentation (in form and substance reasonably satisfactory to JPMorgan and
you) with respect to this Commitment Letter committing to provide a portion of
the Credit Facilities (in which case our commitments hereunder shall be reduced
at such time by an amount equal to the commitment assumed by such Lender) or (B)
such Lender shall have entered into the applicable Credit Documentation and
funded the portion of the Credit Facilities required to be funded by it on the
Closing Date. Notwithstanding anything to the contrary contained in this
Commitment Letter or the Fee Letters or any other letter agreement or
undertaking concerning the financing of the Transactions to the contrary, your
obligations to assist in syndication efforts as provided herein shall not
constitute a condition to the commitments hereunder or the funding of the Credit
Facilities on the Closing Date and it is understood that the Commitment Party’s
commitment hereunder is not conditioned upon the syndication of, or receipt of
commitments in respect of, the Credit Facilities and in no event shall the
commencement or successful completion of syndication of the Credit Facilities
constitute a condition to the availability of the Credit Facilities on the
Closing Date.
The Lead Arranger will manage, in consultation with you, all aspects of the
syndication, including decisions as to the selection of institutions to be
approached and when they will be approached, when commitments will be accepted,
which institutions will participate, the allocation of the commitments among the
Lenders and the amount and distribution of fees among the Lenders, in all cases,
subject to the provisions hereof with respect to Disqualified Lenders. You
hereby acknowledge and agree that the Lead Arranger will have no responsibility
other than to arrange the syndication as set forth herein and in no event shall
the Commitment Party be subject to any fiduciary or other implied duties in
connection with the transactions contemplated hereby.
At the request of the Commitment Party, you agree to assist in the preparation
of a version of each Confidential Information Memorandum or other Information
Material (a “Public Version”) consisting exclusively of information with respect
to you, your affiliates, the Target and its subsidiaries and the Acquisition
that is either publicly available or not material with respect to you and your
affiliates, the Target and its subsidiaries, any of your or their respective
securities or the Acquisition for purposes of United States federal and state
securities laws or that would reasonably be expected to be included in an
offering memorandum for an offering of high yield debt securities under Rule
144A concurrent with the syndication of the Credit Facilities (such information,
“Non-MNPI”). Such Public Versions, together with any other information prepared
by you or the Target or your or its affiliates or representatives and
conspicuously marked “Public” (collectively, the “Public Information”), which at
a minimum means that the word “Public” will appear prominently on the first page
of any such information, may be distributed by us to prospective Lenders who
have advised us that they wish to receive only Non-MNPI (“Public Side Lenders”).
You acknowledge and agree that, in addition to Public Information and unless you
promptly notify us otherwise, (a) drafts and final definitive documentation with
respect to the Credit Facilities, (b) marketing term sheets and administrative
materials prepared by the Commitment Party for prospective Lenders (such as a
lender meeting invitation, allocations and funding and closing memoranda), and
(c) notifications of changes in the terms of the Credit Facilities may be
distributed to Public Side Lenders. You acknowledge that the Commitment Party’s
public-side employees and representatives who are publishing debt analysts may
participate in any meetings held pursuant to clause (E) of the third preceding
paragraph; provided that, such analysts shall not publish any information
obtained from such meetings (i) until the syndication of the Credit Facilities
has been completed upon the making of allocations by the Lead Arranger and the
Lead Arranger freeing the Credit Facilities to trade or (ii) in violation of any
confidentiality agreement between you and the Commitment Party.
In connection with our distribution to prospective Lenders of any Confidential
Information Memorandum and, upon our request, any other Information Materials,
you will execute and deliver to us a customary authorization letter authorizing
such distribution and, in the case of any Public Version thereof or other Public
Information, representing that it only contains Non-MNPI. Each Confidential
Information


4

--------------------------------------------------------------------------------



Memorandum will be accompanied by a disclaimer exculpating you and us with
respect to any use thereof and of any related Information Materials by the
recipients thereof.
For the avoidance of doubt, you will not be required to provide any information
to the extent that the provision thereof would violate any law, rule or
regulation, or any obligation of confidentiality binding on you or your
affiliates; provided that, at the reasonable request of the Commitment Party,
you shall use commercially reasonable efforts to obtain the relevant consents
under such obligations of confidentiality to allow for the provision of such
information.
4.
Information



You hereby represent and warrant that (with respect to any information relating
to the Target and its subsidiaries, to your knowledge) (a) all written
information (including all Information Materials), other than the Projections,
other forward-looking information, budgets, forecasts, estimates and information
of a general economic or industry specific nature (the “Information”), that has
been or will be made available to us by you or, at your direction, by any of
your representatives in connection with the transactions contemplated hereby,
when taken as a whole, after giving effect to all supplements and updates
thereto provided through the date furnished, does not or will not, when
furnished to us, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made (when taken as a whole and after giving effect to all
supplements and updates thereto provided through the date furnished) and (b) the
financial projections and other forward-looking information (the “Projections”)
that have been or will be made available to us by you or, at your direction, by
any of your representatives in connection with the transactions contemplated
hereby have been or will be prepared in good faith based upon assumptions
believed by you to be reasonable at the time furnished to us (it being
understood that (i) the Projections are as to future events and are not to be
viewed as facts, and that actual results during the period or periods covered by
any such Projections may differ significantly from the projected results and
such differences may be material and (ii) the Projections are subject to
significant uncertainties and contingencies and no assurance can be given that
the projected results will be realized). You agree that if, at any time prior to
the later of (x) Closing Date and (y) the Syndication Date, you become aware
that any of the representations in the preceding sentence would be incorrect in
any material respect if the information and Projections were being furnished,
and such representations were being made, at such time, then you will (or, with
respect to the Information and Projections relating to the Target and its
subsidiaries, to the extent not in contravention of the Purchase Agreement, will
use commercially reasonable efforts to) promptly supplement, or cause to be
supplemented, the Information and the Projections so that (with respect to
Information and Projections relating to the Target and its subsidiaries, to your
knowledge) such representations will be correct in all material respects under
those circumstances. You understand that in arranging and syndicating the Credit
Facilities we may use and rely on the Information and Projections without
independent verification thereof.
5.
Fees



As consideration for the commitments and agreements of the Commitment Party
hereunder, you agree to pay or cause to be paid the nonrefundable fees described
in the Arranger Fee Letter (the “Arranger Fee Letter”) and the Administrative
Agent Fee Letter (the “Administrative Agent Fee Letter”), in each case dated the
date hereof and delivered herewith (the “Fee Letters” and each a “Fee Letter”)
on the terms and subject to the conditions set forth therein.
6.
Conditions



The Commitment Party’s commitments and agreements hereunder are subject solely
to the satisfaction (or waiver by the Commitment Party) of solely the conditions
set forth in this Section 6, in


5

--------------------------------------------------------------------------------



Exhibit D, in Exhibit B under the heading “Certain Conditions - Initial
Conditions” and in Exhibit C under the heading “Certain Conditions - Conditions
Precedent”.
Notwithstanding anything in this Commitment Letter, the Fee Letters or the
definitive documentation for the Credit Facilities (the “Credit Documentation”)
to the contrary, (a) the only representations relating to you and your
subsidiaries and the Target and its subsidiaries and their respective businesses
the accuracy of which shall be a condition to availability of the Credit
Facilities on the Closing Date shall be (i) such of the representations made by
or on behalf of the Target in the Purchase Agreement as are material to the
interests of the Lenders, but only to the extent that the accuracy of any such
representation is a condition to your (or any of your affiliates’) obligations
to close the Acquisition under the Purchase Agreement or you (or any of your
affiliates) have the right to terminate your (or any of your affiliates’)
obligations under the Purchase Agreement or decline to consummate the
Acquisition as a result of a breach of such representations in the Purchase
Agreement (the “Purchase Agreement Representations”) and (ii) the Specified
Representations (as defined below), and (b) the terms of the Credit
Documentation shall be in a form such that they do not impair the availability
of the Credit Facilities on the Closing Date if the conditions set forth in this
Section 6, in Exhibit D, in Exhibit B under the heading “Certain Conditions -
Initial Conditions” and in Exhibit C under the heading “Certain Conditions -
Conditions Precedent”, in each case, limited on the Closing Date as indicated
therein, are satisfied (or waived by the Commitment Party) (it being understood
that, to the extent any collateral (including the grant or perfection of any
security interest) referred to in the Term Sheets is not or cannot be provided
on the Closing Date (other than the grant and perfection of security interests
(i) in assets with respect to which a lien may be perfected solely by the filing
of a financing statement under the Uniform Commercial Code (“UCC”), or (ii) in
the equity interests, if any, of the Target or the wholly owned material
subsidiaries of the Target (to the extent required by the Term Sheets (provided
that such equity securities will be required to be delivered on the Closing Date
only to the extent received from the Company after your use of commercially
reasonable efforts to do so)) with respect to which a lien may be perfected by
the delivery of an equity certificate) after your use of commercially reasonable
efforts to do so or without undue burden or expense, then the provision and
perfection of such collateral shall not constitute a condition precedent to the
availability and initial funding of the Credit Facilities on the Closing Date,
but may instead be provided after the Closing Date pursuant to arrangements to
be mutually agreed by the Administrative Agents and the Company). For purposes
hereof, “Specified Representations” means the representations and warranties
referred to in the Term Sheets relating to corporate or other organizational
existence, organizational power and authority of the Company and the Guarantors
to enter into and perform the Credit Documentation, due authorization, execution
and delivery by the Company and the Guarantors of, performance of, and
enforceability against the Company and the Guarantors of, the Credit
Documentation, effectiveness, validity and perfection of first priority (subject
to permitted liens) liens under the security documents (subject to the
limitations set forth in the preceding sentence), no conflicts of the Credit
Documentation with the organizational documents of the Company and the
Guarantors, use of proceeds not violating margin regulations, anti-corruption
laws, sanctions and the PATRIOT Act, Investment Company Act, solvency as of the
Closing Date (after giving effect to the Transactions) of the Company and its
subsidiaries on a consolidated basis (solvency to be defined in a manner
consistent with the manner in which solvency is determined in the solvency
certificate to be delivered pursuant to paragraph 1(b) of Exhibit D), Federal
Reserve margin regulations and anti-corruption laws and sanctions.
Notwithstanding anything in this Commitment Letter or the Fee Letters to the
contrary, the only conditions to availability and initial funding of the Credit
Facilities on the Closing Date are set forth in this Section 6, in Exhibit D, in
Exhibit B under the heading “Certain Conditions - Initial Conditions” and in
Exhibit C under the heading “Certain Conditions - Conditions Precedent”, in each
case, limited on the Closing Date as indicated therein. This paragraph, and the
provisions herein, shall be referred to as the “Limited Conditionality
Provision”.


6

--------------------------------------------------------------------------------



7.
Indemnification and Expenses



You agree (a) to indemnify and hold harmless the Commitment Party, its
affiliates and their respective directors, officers, employees, advisors,
affiliates, agents and other representatives (each, an “indemnified person”)
from and against any and all losses, claims, damages and liabilities to which
any such indemnified person may become subject, to the extent arising out of or
in connection with this Commitment Letter, the Fee Letters, the Credit
Facilities, the use of the proceeds thereof or the Acquisition and the
Transactions or any claim, litigation, investigation or proceeding relating to
any of the foregoing (each a “Proceeding”), regardless of whether any
indemnified person is a party thereto, whether or not such Proceedings are
brought by you, your equity holders, affiliates, creditors or any other person,
and to reimburse each indemnified person upon demand for any reasonable and
documented out-of-pocket legal expenses of one firm of counsel for all such
indemnified persons, taken as a whole and, if relevant, of a single local
counsel in each applicable jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) for all such indemnified persons,
taken as a whole, and, solely in the case of a conflict of interest, where the
indemnified person affected by such conflict notifies you of the existence of
such conflict and thereafter retains its own counsel, another firm of counsel
for such affected indemnified person) and other reasonable and documented
out-of-pocket fees and expenses incurred in connection with investigating or
defending any of the foregoing, provided that the foregoing indemnity will not,
as to any indemnified person, apply to losses, claims, damages, liabilities or
related expenses to the extent that they have arisen from the willful
misconduct, bad faith or gross negligence of such indemnified person or any of
such indemnified person’s affiliates or any of its or their respective
Controlled Related Parties (as defined below) or their successors (as determined
by a final, non-appealable judgment of a court of competent jurisdiction), (ii)
a material breach by such indemnified person or any of such indemnified person’s
affiliates or any of its or their respective Controlled Related Parties of any
of its or their respective obligations under this Commitment Letter (as
determined by a final, non-appealable judgment of a court of competent
jurisdiction pursuant to a claim initiated by you), including the Commitment
Party’s obligations to fund the Credit Facilities on the Closing Date if so
required in accordance with the provisions of this Commitment Letter or (iii)
disputes solely between and among indemnified persons not arising from any act
or omission of the Company or any of its affiliates (other than claims against
an indemnified person acting in its capacity as an agent or arranger or similar
role under the Credit Facilities), and (b) regardless of whether the Closing
Date occurs, to reimburse the Commitment Party and its affiliates from time to
time, upon presentation of a summary statement, for all reasonable and
documented out-of-pocket expenses (including but not limited to due diligence
expenses, expenses of the Commitment Party’s consultants’ fees (to the extent
any such consultant has been retained with your prior written consent (such
consent not to be unreasonably withheld or delayed)), syndication expenses,
travel expenses and reasonable fees, disbursements and other charges of a single
counsel to the Commitment Party and of a single local counsel to the Commitment
Party in each relevant jurisdiction (which may include a single special counsel
acting in multiple jurisdictions) and of such other counsel retained with your
prior written consent (such consent not to be unreasonably withheld or
delayed)), in each case incurred in connection with the Credit Facilities and
any related documentation (including this Commitment Letter and the Credit
Documentation) or the administration, amendment, modification, waiver or
enforcement thereof. It is further agreed that the Commitment Party shall only
have liability to you (as opposed to any other person).
No indemnified person shall be liable for any damages directly or indirectly
arising from the use by others of Information or other materials obtained
through electronic, telecommunications or other information transmission
systems, including, without limitation, SyndTrak, Intralinks, the internet,
email or similar electronic transmission systems, except to the extent any such
damages are found by a final, non-appealable judgment of a court of competent
jurisdiction to arise from the gross negligence, bad faith or willful misconduct
of such indemnified person (or any of its Controlled Related Parties). None of
the indemnified persons or you, the Target or any of your or their respective
affiliates or the respective directors, officers, employees, advisors, agents or
other representative of the foregoing or any successor or assign of the
foregoing shall be liable for any indirect, special, punitive or consequential
damages in connection with


7

--------------------------------------------------------------------------------



this Commitment Letter, the Fee Letters, the Credit Facilities or the
transactions contemplated hereby, provided that nothing contained in this
sentence shall limit your indemnity obligations to the extent set forth in this
Section 7. The foregoing provisions in this Section 7 shall be superseded in
each case, to the extent covered thereby, by the applicable provisions contained
in the Credit Documentation upon execution thereof and thereafter shall have no
further force and effect. As used above, a “Controlled Related Party” of any
person or entity means (1) any controlling person or controlled affiliate of
such indemnified person, (2) the respective directors, officers or employees of
such indemnified person or any of its controlling persons or controlled
affiliates and (3) the respective agents, advisors and representatives of such
indemnified person or any of its controlling persons or controlled affiliates,
in the case of this clause (3), acting on behalf of or at the instructions of
such indemnified person, controlling person or such controlled affiliate;
provided that each reference to a controlling person, controlled affiliate,
director, officer or employee in this sentence pertains to a controlling person,
controlled affiliate, director, officer or employee involved in the structuring,
arrangement, negotiation or syndication of this Commitment Letter and the Credit
Facilities.
8.
Sharing of Information, Absence of Fiduciary Relationship, Affiliate Activities



You acknowledge that the Commitment Party and its affiliates may be providing
debt financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise. You further
acknowledge that the Commitment Party (or an affiliate) is a full service
securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services
and such person may from time to time provide investment banking and other
financial services to, and effect transactions for, its own or its affiliates’
account or the account of customers, and hold positions in loans, securities or
options on loans or securities of you, the Target, your or the Target’s
respective affiliates, of other companies that may be the subject of the
transactions contemplated by this Commitment Letter and of other companies with
which you may have commercial or other relationships. You further acknowledge
that the Commitment Party has no obligation to you or your affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein or in any other express writing executed and
delivered by the Commitment Party and you or any such affiliate (including the
Credit Documentation). With respect to any securities and/or financial
instruments so held by the Commitment Party (or an affiliate) or any of its
customers, all rights in respect of such securities and financial instruments,
including any voting rights, will be exercised by the holder of the rights, in
its sole discretion. In addition, neither the Commitment Party nor any of its
affiliates will use confidential information obtained from you or your
affiliates or on your or their behalf by virtue of the transactions contemplated
hereby in connection with the performance by the Commitment Party and its
affiliates of services for other companies or persons and neither any Commitment
Party nor any of its affiliates will furnish any such information to any of its
other customers. You also acknowledge that the Commitment Party and its
affiliates have no obligation to use in connection with the transactions
contemplated hereby, or to furnish to you, confidential information obtained
from other companies or persons.
The Commitment Party may employ the services of its affiliates in providing
certain services hereunder and, in connection with the provision of such
services, may exchange with such affiliates information concerning you and the
other companies that may be the subject of the transactions contemplated by this
Commitment Letter, and, to the extent so employed, such affiliates shall be
entitled to the benefits, and subject to the confidentiality obligations, of the
Commitment Party hereunder.
The Commitment Party is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the Credit Facilities
(including in connection with determining the terms of the Credit Facilities)
and not as a financial advisor or a fiduciary to, or an agent of, the Company or
any other person. The Company agrees that it will not assert any claim against
the Commitment Party based on an alleged breach of fiduciary duty by the
Commitment Party in connection with this Commitment Letter and the transactions
contemplated hereby. The Company acknowledges and agrees that the Commitment
Party is not advising the Company as to any legal, tax, investment, accounting,
regulatory or any other


8

--------------------------------------------------------------------------------



matters in any jurisdiction. The Company shall consult with its own advisors
concerning such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Commitment Party shall have no responsibility or liability to the Company with
respect thereto. Any review by the Commitment Party of the Company, the Target,
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Commitment Party
and its affiliates, and shall not be on behalf of the Company. It is understood
that this paragraph shall not apply to or modify or otherwise affect any
arrangement with any financial advisor separately retained by you or any of your
affiliates in connection with the Acquisition, in its capacity as such.
9.
Confidentiality



This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letters nor any of their terms or substance
shall be disclosed by you, directly or indirectly, to any other person except
(a) you and your officers, directors, employees, affiliates, members, partners,
stockholders, attorneys, accountants, agents and advisors and those of the
Target and its subsidiaries and the Target itself, in each case on a
confidential and need-to-know basis (provided that any disclosure of the Fee
Letters or their terms or substance to the Target or its officers, directors,
employees, attorneys, accountants, agents or advisors shall be redacted as to
the amount of fees and other economic terms of the market flex provisions in a
customary manner, unless the Commitment Party shall otherwise agree), (b) in any
legal, judicial or administrative proceeding or as otherwise required by
applicable law or regulation or as requested by a governmental authority (in
which case you agree, to the extent practicable and not prohibited by applicable
law, to inform us promptly in advance thereof), (c) upon notice to the
Commitment Party, this Commitment Letter and the existence and contents hereof
(but not the Fee Letters or the contents thereof, other than the aggregate fee
amount contained in the Fee Letters as part of the Projections, pro forma
information or a generic disclosure of aggregate sources and uses related to fee
amounts related to the Transactions to the extent customary or required in
offering and marketing materials for the Credit Facilities or in any public or
regulatory filing requirement (including any filing requirement of the
Securities and Exchange Commission) relating to the Transactions (and only to
the extent aggregated with all other fees and expenses of the Transactions and
not presented as an individual line item unless required by applicable law, rule
or regulation)) may be disclosed in any syndication or other marketing material
in connection with the Credit Facilities or in connection with any public filing
requirement, (d) the Term Sheets may be disclosed to Lenders and potential
Lenders and to any rating agency in connection with the Acquisition and the
Credit Facilities and (e) with the Commitment Party’s prior written consent
(which shall not be unreasonably withheld, conditioned or delayed); provided
that the foregoing restrictions shall cease to apply in respect to the existence
and contents of this Commitment Letter (but not in respect of the Fee Letters
and their terms and substance) after this Commitment Letter has been accepted by
you.
The Commitment Party shall use all nonpublic information received by them in
connection with the Acquisition and the related transactions solely for the
purposes of providing the services that are the subject of this Commitment
Letter and shall treat confidentially all such information; provided, however,
that nothing herein shall prevent the Commitment Party from disclosing any such
information (a) to rating agencies, (b) to any Lenders or participants or
prospective Lenders or participants (and such actual or prospective Lenders or
participants shall also be permitted to receive the “Disqualified Lender” list
and supplements thereto), (c) in any legal, judicial or administrative
proceeding or other compulsory process or as required by applicable law or
regulations (in which case the Commitment Party shall promptly notify you, in
advance, to the extent permitted by law), (d) upon the request or demand of any
governmental or regulatory authority having jurisdiction over the Commitment
Party or its affiliates (in which case the Commitment Party agrees, to the
extent practicable and not prohibited by applicable law, to inform you promptly
thereof prior to disclosure (except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority or regulation)), (e) to the
employees, officers, directors, legal counsel, independent auditors,
professionals and other experts or agents of the Commitment Party (collectively,
“Representatives”) who are informed


9

--------------------------------------------------------------------------------



of the confidential nature of such information and are or have been advised of
their obligation to keep information of this type confidential on terms that are
substantially identical to the terms set forth herein (provided that the
Commitment Party shall be responsible for the compliance of its affiliates and
Representatives with the provisions of this paragraph), (f) to any of its
respective affiliates (provided that any such affiliate is advised of its
obligation to retain such information as confidential on terms that are
substantially identical to the terms set forth herein, and the Commitment Party
shall be responsible for its affiliates’ compliance with this paragraph) solely
in connection with the Transactions and any related transactions, (g) to the
extent any such information becomes publicly available other than by reason of
disclosure by the Commitment Party, its affiliates or Representatives in breach
of this Commitment Letter or breach by any other party of any confidentiality
obligation known by the Commitment Party to exist in favor of you, the Target or
your or its affiliates, (h) for purposes of establishing a “due diligence”
defense, (i) to the extent that such information is received by the Commitment
Party from a third party that is not known by the Commitment Party to be subject
to confidentiality obligations to you or your affiliates, (j) to enforce its
respective rights hereunder or under the Fee Letters or (k) to the extent such
information was independently developed by the Commitment Party without reliance
on confidential information; provided that the disclosure of any such
information to any Lenders or prospective Lenders or participants or prospective
participants referred to above shall be made subject to the acknowledgment and
acceptance by such Lender or prospective Lender or participant or prospective
participant that such information is being disseminated on a confidential basis
on terms that are substantially identical to the terms set forth herein and in
accordance with the standard syndication processes of the Commitment Party or
customary market standards for dissemination of such type of information. The
Commitment Party’s obligations under this paragraph shall remain in effect until
the earlier of (x) the date that is two years from the date hereof and (y) the
date the Credit Documentation becomes effective, at which time our obligations
under this paragraph shall automatically terminate and be superseded by the
confidentiality provisions in the Credit Documentation upon the execution and
delivery thereof.
10.
Miscellaneous



This Commitment Letter shall not be assignable by any party hereto without the
prior written consent of each other party hereto (which consent shall not be
unreasonably withheld, conditioned or delayed) (and any purported assignment
without such consent shall be null and void), is intended to be solely for the
benefit of the parties hereto and the indemnified persons and is not intended to
and does not confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto and the indemnified persons to the extent
expressly set forth herein. The Commitment Party reserves the right to employ
the services of its affiliates in providing services contemplated hereby and to
allocate, in whole or in part, to its affiliates certain fees payable to the
Commitment Party in such manner as the Commitment Party and its affiliates may
agree in their sole discretion, but subject in all respects to the terms of this
Commitment Letter. This Commitment Letter may not be amended or waived except by
an instrument in writing signed by you and the Commitment Party. This Commitment
Letter may be executed in any number of counterparts, each of which shall be an
original, and all of which, when taken together, shall constitute one agreement.
Delivery of an executed signature page of this Commitment Letter by facsimile or
electronic transmission (e.g., “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart hereof. This Commitment Letter and the Fee
Letters are the only agreements that have been entered into among us and you
with respect to the Credit Facilities and set forth the entire understanding of
the parties with respect thereto. This Commitment Letter and any claim,
controversy or dispute (whether arising in contract, equity, tort or otherwise)
arising under or related to this Commitment Letter shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York;
provided that the laws of the State of Delaware shall govern in determining (i)
the interpretation of the definition of “Material Adverse Effect” (as defined in
Exhibit D) and whether or not a Material Adverse Effect has occurred, (ii) the
accuracy of any Specified Representation and whether as a result of any
inaccuracy thereof, a condition to your obligations to close under the Purchase
Agreement has not been met or you have the right (without regard to any notice
requirement but giving effect to any applicable cure provisions) to terminate
your obligations


10

--------------------------------------------------------------------------------



under the Purchase Agreement and (iii) whether the Acquisition has been
consummated in accordance with the terms of the Purchase Agreement (in each case
without regard to its rules of conflicts of law).
You and we hereby irrevocably and unconditionally submit to the exclusive
jurisdiction of any state or Federal court sitting in the Borough of Manhattan
in the City of New York over any suit, action or proceeding arising out of or
relating to the Transactions or the other transactions contemplated hereby, this
Commitment Letter or the Fee Letters or the performance of services hereunder or
thereunder. You and we agree that service of any process, summons, notice or
document by registered mail addressed to you or us shall be effective service of
process for any suit, action or proceeding brought in any such court. You and we
hereby irrevocably and unconditionally waive any objection to the laying of
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding has been brought in any
inconvenient forum or otherwise based on lack of personal jurisdiction or
improper venue. You and we hereby irrevocably agree to waive trial by jury in
any suit, action, proceeding, claim or counterclaim brought by or on behalf of
any party related to or arising out of the Transactions, this Commitment Letter
or the Fee LetterS or the performance of services hereunder or thereunder.
The Commitment Party hereby notifies you that, pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law on October 26,
2001) (the “PATRIOT Act”), it and each of the Lenders is required to obtain,
verify and record information that identifies the Company and its subsidiaries,
which information includes names, addresses, tax identification numbers and
other information that will allow the Commitment Party and each of the Lenders
to identify the Company and its subsidiaries in accordance with the PATRIOT Act.
This notice is given in accordance with the requirements of the PATRIOT Act and
is effective for the Commitment Party and each Lender.
The indemnification, fee, expense, jurisdiction, waiver of jury trial, service
of process, venue, governing law, sharing of information, no agency or fiduciary
duty, syndication and confidentiality provisions contained herein and in the Fee
Letters shall remain in full force and effect regardless of whether the Credit
Documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or the commitments hereunder; provided
that your obligations under this Commitment Letter (other than your obligations
with respect to (a) assistance to be provided in connection with the syndication
thereof (including as to the provision of Information and representations with
respect thereto) and (b) confidentiality of the Fee Letters and the contents
thereof) shall automatically terminate and be superseded, to the extent
comparable, by the provisions of the Credit Documentation upon the initial
funding thereunder, and you shall automatically be released from all liability
in connection therewith at such time, in each case to the extent the Credit
Documentation has comparable provisions with comparable coverage. You may
terminate this Commitment Letter and the Commitment Party’s commitments
hereunder in full (but not in part) at any time subject to the provisions of the
preceding sentence.
If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and the Fee Letters by
returning to us executed counterparts of this Commitment Letter and the Fee
Letters not later than 5:00 p.m., New York City time, on the earlier of (x)
October 2, 2016 and (y) the time of the public announcement of the Acquisition.
The Commitment Party’s commitments and agreements hereunder, will automatically
expire at such time if we have not received such executed counterparts in
accordance with the preceding sentence. In the event that we receive your
executed counterparts to this Commitment Letter and the Fee Letters in
accordance with this paragraph and the initial funding under the Credit
Facilities does not occur on or before the Expiration Date, then this Commitment
Letter and the commitments hereunder shall automatically terminate unless we
shall, in our discretion, agree in writing to an extension. “Expiration Date”
means the earliest of (i) 5:00 p.m., New York City time, on February 3, 2017,
(ii) the closing of the Acquisition with or without the use of the Credit
Facilities, (iii) the public announcement of the abandonment of the Acquisition
by you (or any of your affiliates) and (iv) the termination of the Purchase
Agreement prior to closing of the Acquisition or the termination of your (or any
of your affiliates’) obligations under the Purchase Agreement to consummate the
Acquisition in accordance with the terms thereof.


11

--------------------------------------------------------------------------------







We are pleased to have been given the opportunity to assist you in connection
with this important financing.
    
 
 
Very truly yours,
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Nathan L. Bloch
 
 
 
Name: Nathan L. Bloch
 
 
 
Title: Managing Director
 
 
 
 
 
 
 
 
Accepted and agreed to as of
 
 
the date first written above by:
 
 
 
 
 
 
WINNEBAGO INDUSTRIES, INC.
 
 
 
 
 
 
By:
/s/ Michael J. Happe
 
 
 
Name: Michael J. Happe
 
 
 
Title: President and CEO
 
 

                        




12

--------------------------------------------------------------------------------




Exhibit A


PROJECT OCTAVIUS
TRANSACTION SUMMARY
Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached and in
Exhibits B, C and D thereto.
Winnebago Industries, Inc. (the “Company”) intends to acquire (the
“Acquisition”) all of the outstanding equity interests of a company previously
identified to us as “Octavius” (the “Target”) pursuant to the Securities
Purchase Agreement (together with all exhibits, schedules and disclosure letters
thereto, the “Purchase Agreement”), dated as of October 2, 2016 among the
Company, the Target, the Sellers (as defined therein) party thereto and the
Sellers’ Representative (as defined therein). In connection therewith, it is
intended that:
(a)    The Company will obtain a senior secured asset-based revolving credit
facility (the “ABL Facility”) in an aggregate principal amount of $125.0
million, as described in Exhibit B.
(b)    The Company will obtain a senior secured term loan B facility (the “Term
Loan Facility” and, together with the ABL Facility, the “Credit Facilities”) in
an aggregate principal amount of $300.0 million, as described in Exhibit C.
(c)    All existing indebtedness for borrowed money under the Credit Agreement,
dated as of October 31, 2012 (as previously amended, the “Existing Credit
Agreement”), among the Company and Winnebago of Indiana, LLC, as borrowers, the
other credit parties from time to time party thereto, the lenders from time to
time party thereto and Wells Fargo Bank, N.A., as agent, will be refinanced or
repaid in full and arrangements for the concurrent release of all related liens
shall be made (the “Refinancing”).
(d)    The proceeds of the Credit Facilities and certain other consideration
payable in equity interests in the Borrower shall be applied (i) to refinance
certain existing indebtedness of the Target and its subsidiaries, (ii) to pay
the purchase price in connection with the Acquisition, (iii) to pay the fees,
costs and expenses incurred in connection with the Transactions and (iv) to
consummate the Refinancing (the amounts set forth in clauses (i) through (iv)
above, collectively, the “Transaction Costs”).
The transactions described above are collectively referred to herein as the
“Transactions”. For purposes of this Commitment Letter and the Fee Letters,
“Closing Date” shall mean the date of the satisfaction (or waiver by the
Commitment Party) of the conditions set forth in Exhibit D and the initial
funding of the relevant Credit Facilities.
    




Exh A- 1

--------------------------------------------------------------------------------








Exhibit B
PROJECT OCTAVIUS
ABL FACILITY
Summary of Terms and Conditions


Set forth below is a summary of the principal terms and conditions for the ABL
Facility. Capitalized terms used but not defined shall have the meanings set
forth in the Commitment Letter to which this Exhibit B is attached and in
Exhibits A, C and D attached thereto.


 
 
I.
Parties
 
 
 
 
 
Borrowers:
Winnebago Industries, Inc. (the “Company”), Winnebago of Indiana, LLC
(“Winnebago of Indiana”) and such other domestic subsidiaries of the Company as
may be agreed upon by the Company and the Administrative Agent prior to the
Closing Date (collectively with the Company and Winnebago of Indiana, the
“Borrowers”).
 
 
 
 
Sole Lead Arranger
and Sole Bookrunner:
JPMorgan Chase Bank, N.A. (“JPMorgan” and, in such capacity, the “Lead
Arranger”).
 
 
 
 
ABL Administrative Agent:
JPMorgan (in such capacity, the “ABL Administrative Agent”).
 
 
 
 
Lenders:
A syndicate of banks, financial institutions and other entities, including
JPMorgan, arranged by the Lead Arranger (collectively, the “Lenders”). 
 
 
 
II.
ABL Facility
 
 
 
 
 
Type and Amount of Facility:
A five-year asset-based revolving credit facility (the “ABL Facility”; the
commitments thereunder, the “ABL Commitments”) in the amount of $125.0 million
(the loans thereunder, the “ABL Loans”). On or subsequent to the Closing Date,
the Company will be able to, at its option, and subject to customary conditions,
request an increase in the ABL Commitments by up to $50.0 million by obtaining
additional commitments from one or more Lenders or, with the consent of the ABL
Administrative Agent, but without the consent of any other Lenders, from other
entities.
 
 
 



Exh B- 1

--------------------------------------------------------------------------------





 
Availability:
The ABL Facility shall be available on a revolving basis during the period
commencing on the Closing Date and ending on the fifth anniversary thereof (the
“ABL Maturity Date”).


“Availability” (as defined below) under the ABL Facility will be subject to the
Borrowing Base referred to below. “Availability” means, at any time, an amount
equal to (i) the lesser of the aggregate ABL Commitments and the Borrowing Base
minus (ii) the sum of the aggregate outstanding amount of borrowings under the
ABL Facility plus the undrawn amount of outstanding Letters of Credit issued
under the ABL Facility.


Notwithstanding the foregoing, the aggregate principal amount of borrowings
under the ABL Facility (exclusive of letter of credit usage) on the Closing Date
used to pay the Transaction Costs shall not exceed $58,000,000.
 
 
 
 
Letters of Credit:
A portion of the ABL Facility not in excess of $5,000,000, or such higher amount
as may be requested by the Company and agreed to by the Issuing Lender in its
sole discretion, shall be available for the issuance of letters of credit (the
“Letters of Credit”) by JPMorgan and other Lenders requested by the Borrower
that have accepted such designation and that have been approved by the ABL
Administrative Agent (collectively in such capacity, the “Issuing Lenders”),
such consent not to be unreasonably withheld, delayed or conditioned. No Letter
of Credit shall have an expiration date after the earlier of (a) one year after
the date of issuance and (b) five business days prior to the ABL Maturity Date,
provided that any Letter of Credit may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (b) above).
 
 
 
 
 
Drawings under any Letter of Credit shall be reimbursed by the Borrowers
(whether with their own funds or with the proceeds of ABL Loans) on the same
business day. To the extent that the Borrowers do not so reimburse any Issuing
Lender, the Lenders under the ABL Facility shall be irrevocably and
unconditionally obligated to reimburse such Issuing Lender on a pro rata basis.
 
Swing Line Loans:
A portion of the ABL Facility not in excess of $10,000,000 shall be available,
at the discretion of the Swing Line Lender, for swing line loans (the “Swing
Line Loans”) from the ABL Administrative Agent (in such capacity, the “Swing
Line Lender”). The Borrowers may request Swing Line Loans from the Swing Line
Lender on same-day notice. Any such Swing Line Loans will reduce availability
under the ABL Facility on a dollar-for-dollar basis. Each Lender under the ABL
Facility shall acquire, under certain circumstances, an irrevocable and
unconditional pro rata participation in each Swing Line Loan.
 
 
 



Exh B- 2

--------------------------------------------------------------------------------





 
Borrowing Base:
The “Borrowing Base” will equal the sum of (a) 85% of the eligible accounts
receivable of each wholly-owned “Loan Party” (as defined below) plus (b) the
lesser of (i) 75% of each wholly-owned Loan Party’s eligible inventory (valued
at the lower of cost (FIFO) or market) and (ii) 85% of the net orderly
liquidation value percentage identified in the most recent inventory appraisal
determined by an appraiser ordered by the ABL Administrative Agent multiplied
by each wholly-owned Loan Party’s eligible inventory (valued at the lower of
cost (FIFO) and market) minus (c) reserves established by the ABL Administrative
Agent in its Permitted Discretion. Notwithstanding the foregoing, if the ABL
Administrative Agent has not received field examinations and inventory
appraisals reasonably satisfactory to it with respect to any accounts receivable
or inventory prior to the Closing Date, the foregoing advance rates shall be
based on 75% of eligible accounts receivable and the lesser of 65% of eligible
inventory) and 75% of the net orderly liquidation value percentage (with such
net orderly liquidation value percentage being based on the most recent
inventory appraisal furnished to the Administrative Agent prior to the Closing
Date in connection with the Company’s existing credit facility but subject to,
in the case of inventory of the Target, inclusion of only such items of
inventory as are similar to the inventory appraised in such appraisal), in each
case until the ABL Administrative Agent receives such field examinations and
inventory appraisals reasonably satisfactory to it. “Permitted Discretion” means
a determination made in good faith and in the exercise of reasonable (from the
perspective of a secured asset based lender) business judgment.


Notwithstanding the foregoing, the Administrative Agent may in its Permitted
Discretion require that the Borrowing Base pursuant to which ABL Loans and other
extensions of credit are made to Winnebago of Indiana or any other subsidiary of
the Company (collectively, “Subsidiary Borrowers”) exclude assets of any entity
that does not constitute either a parent entity or a wholly-owned domestic
subsidiary of such Subsidiary Borrower.
 
 
 
 
Eligibility:
The definition of eligible accounts receivable and eligible inventory will be
determined by the ABL Administrative Agent in its Permitted Discretion. In
addition, the ABL Administrative Agent will retain the right, from time to time,
in its Permitted Discretion, to establish additional standards of eligibility
and reserves against eligibility and to adjust reserves.
 
 
 
 
Maturity:
The ABL Maturity Date.
 
 
 
III.
Purpose; Certain Payment Provisions
 
 
 
 
Purpose:
The proceeds of the ABL Loans shall be used to finance the Transaction Costs and
to finance the Borrowers’ working capital needs and for general corporate
purposes of the Company and its subsidiaries.
 
 
 
 
Fees and Interest Rates:
As set forth on Annex I.
 
 
 
 
Mandatory Prepayments:
The “ABL Credit Documentation” (as defined below) will contain a mandatory
prepayment provision that will require a prepayment of amounts outstanding under
the ABL Facility (without a concurrent reduction of the ABL Commitments) when
there is an availability shortfall.
 
 
 



Exh B- 3

--------------------------------------------------------------------------------





 
Voluntary Prepayments:
Permitted in whole or in part, with prior written notice but without premium or
penalty, subject to limitations as to minimum amounts of prepayments and
customary indemnification for breakage costs in the case of prepayment of
“Eurodollar Loans” (as defined in Annex I) other than on the last day of a
related interest period.
 
 
 
IV.
Collateral and Other Credit Support
 
 
 
 
Collateral:
The ABL Facility will be secured by substantially all assets of the Loan
Parties, whether consisting of real, personal, tangible or intangible property,
including all of the outstanding equity interests of the Company’s subsidiaries
(provided, that if a pledge of 100% of the voting shares of equity interests of
any foreign subsidiary would give rise to a material adverse tax consequence,
such pledge shall be limited to 65% of the voting equity interests of the
Company’s first-tier foreign subsidiary in the relevant ownership chain)
(collectively, the “Collateral”). The Collateral will also secure the Term Loan
Facility. The liens securing the ABL Facility will be first priority in the case
of “ABL Priority Collateral” (as defined below) and second priority in the case
of “Term Priority Collateral” (each as defined below).


“Term Priority Collateral” means all Collateral other than ABL Priority
Collateral.


“ABL Priority Collateral” means all of the Loan Parties’ present and after
acquired cash, accounts receivable, credit card receivables, inventory, deposit
accounts (other than deposit accounts in which net cash proceeds from the sale
of non-ABL Priority Collateral are deposited pending reinvestment), securities
accounts, commodities accounts, instruments, documents, chattel paper, books and
records, and all proceeds relating to the foregoing.


The Collateral will also secure bank products (including ACH transactions,
credit card transactions and cash management services) and interest rate swaps,
currency or other hedging obligations owing to any Lender or its affiliates.


The ABL Credit Documentation will contain customary “excluded assets” provisions
acceptable to the ABL Administrative Agent in its Permitted Discretion.
 
 
 
 
Intercreditor Agreement:
The lien priority, relative rights and other creditors’ rights issues in respect
of the ABL Facility and the Term Loan Facility will be set forth in a customary
intercreditor agreement (the “Intercreditor Agreement”), which shall be
reasonably satisfactory to the Company, the ABL Administrative Agent and the
“Term Loan Administrative Agent” (as defined in Exhibit C to the Commitment
Letter).
 
 
 



Exh B- 4

--------------------------------------------------------------------------------





 
Guaranties:
Each material direct and indirect domestic subsidiary of the Company (as
materiality shall be agreed upon by the Company and the ABL Administrative
Agent, the “Guarantors”; the Borrowers and the Guarantors are collectively
referred to herein as the “Loan Parties”) shall unconditionally guarantee all of
the indebtedness, obligations and liabilities of the Borrowers arising under or
in connection with the ABL Credit Documentation, and the Loan Parties shall
unconditionally guarantee all obligations in respect of secured bank products
(including ACH transactions, credit card transactions and cash management
services) and interest rate swaps, currency or other hedging obligations owing
to any Lender or its affiliates.
 
 
 
V.
Certain Conditions
 
 
 
 
 
Initial Conditions:
The availability of the ABL Facility on the Closing Date shall be subject only
to the conditions precedent set forth in Section 6 of the Commitment Letter and
on Exhibit D to the Commitment Letter.
 
 
 
 
On-Going Conditions:
After the Closing Date, the making of each extension of credit shall be
conditioned upon (a) the accuracy of all representations and warranties in the
ABL Credit Documentation (including, without limitation, the material adverse
change and litigation representations), (b) there being no default or event of
default in existence at the time of, or after giving effect to the making of,
such extension of credit and (c) after giving effect to the extensions of credit
request, the total extensions of credit under the ABL Facility shall not exceed
the lesser of the ABL Commitments and the Borrowing Base then in effect.
 
 
 
VI.
Certain Documentation Matters
 
 
 
 
 
The definitive documentation for the ABL Facility (the “ABL Credit
Documentation”) shall contain the following representations, warranties,
covenants and events of default customary for financings of this type and
subject to exceptions, as appropriate, to be mutually agreed upon:
 
 
 
 
Representations and Warranties:
Financial statements; no material adverse change; existence and standing,
authorization and validity; compliance with law, including, without limitation,
anti-corruption laws relating to bribery or corruption (“Anti-Corruption Laws”)
and economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by the (a) U.S. government, including those
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State, or (b) the United Nations Security
Council, the European Union, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority (“Sanctions”); corporate power and authority;
enforceability of ABL Credit Documentation; no conflict with law or contractual
obligations; no material litigation; no default; ownership of property; liens;
intellectual property; no burdensome restrictions; taxes; insurance; Federal
Reserve regulations; ERISA; Investment Company Act; subsidiaries; environmental
matters; labor matters; accuracy of disclosure; and no EEA financial
institution.
 
 
 



Exh B- 5

--------------------------------------------------------------------------------





 
Affirmative Covenants:
Delivery of quarterly unaudited financial statements and annual audited
financial statements, quarterly compliance certificates and projections
(provided that, monthly unaudited financial statements and monthly compliance
certificates will be delivered in the event that Availability falls below the
greater of $12,500,000 and 10% of the ABL Commitments (until such time as
Availability equals or exceeds the greater of $12,500,000 and 10% of the ABL
Commitments for thirty (30) consecutive days)), monthly collateral reporting
(including agings and inventory reports) and monthly borrowing base certificates
and other information requested by the Lenders (provided that, collateral
reporting will be delivered on a weekly basis in the event that Availability
falls below the greater of $12,500,000 and 10% of the ABL Commitments (until
such time as Availability equals or exceeds the greater of $12,500,000 and 10%
of the ABL Commitments for thirty (30) consecutive days)); payment of
obligations; continuation of business and maintenance of existence and material
rights and privileges; compliance with laws and material contractual
obligations; maintenance of policies and procedures designed to ensure
compliance with Anti-Corruption Laws and applicable Sanctions; accuracy of
information; maintenance of property and insurance; maintenance of books and
records; right of the Lenders to inspect property and books and records
(including periodic field examinations and inventory appraisals subject to
certain limits as set forth below); notices of defaults, litigation and other
material events; compliance with environmental laws; depository banks; casualty
and condemnation; use of proceeds, including in compliance with Anti-Corruption
Laws and Sanctions; and requirement to enter into, within 30 days of the initial
borrowing under the Term Loan Facility, one or more interest rate hedging
transactions with one or more financial institutions acceptable to the
Administrative Agent in its reasonable discretion, effecting a hedging
transaction pursuant to which the Company either fixes the LIBOR component of
interest cost at the prevailing swap rate at the time of execution or limits the
maximum effective LIBOR rate for the initial interest period(s) selected by the
Company under the Term Loan Facility at a level not in excess of 0.50% above the
prevailing LIBOR rate for such interest period(s) at the time of execution (or a
combination of the foregoing), in each case in respect of a notional amount of
at least 50% of the then outstanding principal amount of the Term Loan Facility,
such transaction(s) to be maintained until the later of (x) three (3) years from
the Closing Date and (y) the date on which the Company's consolidated total
leverage ratio is less than 2.00 to 1.00.
 
 
 
 
Financial Covenant:
A minimum fixed charge coverage ratio of 1.00 to 1.00, to be triggered in the
event that Availability is less than the greater of $12,500,000 and 10% of the
ABL Commitments and to remain effective at all times thereafter until
Availability equals or exceeds the greater of $12,500,000 and 10% of the ABL
Commitments for thirty (30) consecutive days.
 
 
 



Exh B- 6

--------------------------------------------------------------------------------





 
Negative Covenants:
Limitations (subject to exceptions, as appropriate, to be negotiated and
including the specific exceptions set forth herein) on:
indebtedness (including guarantee obligations);
liens;
mergers, consolidations, liquidations and dissolutions;
sales of assets;
payment of restricted payments (including dividends and other payments in
respect of equity interests), provided however, restricted payments will be
permitted without limitation upon satisfaction of the “Payment Condition” (as
defined forth below);
investments (including acquisitions, provided however, acquisitions will be
permitted, subject to satisfaction of customary conditions and upon satisfaction
of the Payment Condition);
loans and advances;
sale and leaseback transactions;
swap agreements;
optional payments and modifications of subordinated and other debt instruments;
*transactions with affiliates;
changes in fiscal year;
negative pledge clauses and other restrictive agreements; and
amendment of material documents.


“Payment Condition” means, with respect to any proposed event on any date, a
condition that is satisfied if (i) after giving effect to the proposed event as
if it occurred on the first day of the applicable “Pro Forma Period” (as defined
below), pro forma Availability shall be greater than the greater of $25,000,000
and 20% of the ABL Commitments at all times during the Pro Forma Period or (ii)
after giving effect to the proposed event as if it occurred on the first day of
the Pro Forma Period, both (A) pro forma Availability at all times during the
Pro Forma Period shall be greater than the greater of $18,750,000 and 15% of the
ABL Commitments and (B) the fixed charge coverage ratio shall be greater than
1.10 to 1.00.


“Pro Forma Period” means the period commencing thirty (30) days prior to the
date of any proposed event and ending on the date of such proposed event.
 
 
 



Exh B- 7

--------------------------------------------------------------------------------





 
Cash Dominion:
The Loan Parties will be subject to cash dominion for the life of the ABL
Facility. Funds deposited into any depository account will be swept on a daily
basis into a blocked account with the ABL Administrative Agent (the
“Concentration Account”). Other than during a “Cash Dominion Trigger Period” (as
defined below), collections which are received into the Concentration Account
shall be deposited into the Company’s operating account. During a Cash Dominion
Trigger Period, collections which are received into the Concentration Account
shall be used to reduce amounts owing under the ABL Facility. A “Cash Dominion
Trigger Period” shall commence when Availability is less than the greater of (a)
$12,500,000 and 10% of the ABL Commitments and shall continue until Availability
equals or exceeds the greater of $12,500,000 and 10% of the ABL Commitments for
thirty (30) consecutive days. A Cash Dominion Trigger Period may be discontinued
no more than five (5) times during the life of the ABL Facility.


The ABL Administrative Agent shall be the Company’s principal depository and
disbursement bank. The appropriate documentation, including blocked account
and/or lockbox agreements acceptable to the ABL Administrative Agent, will be
required for all depository accounts of the Loan Parties (subject to certain
excluded deposit accounts of the Loan Parties to be mutually agreed upon).
 
 
 
 
Events of Default:
Nonpayment of principal when due; nonpayment of interest, fees or other amounts
after a grace period of three (3) business days; representations and warranties
are incorrect in any material respect; violation of covenants (subject, in the
case of certain affirmative covenants, to a grace period to be agreed upon);
cross-default to occurrence of a default (whether or not resulting in
acceleration) under any other agreement governing indebtedness, in excess of an
amount to be agreed upon, of the Company or any of its subsidiaries; bankruptcy
events; certain ERISA events; material judgments; any of the ABL Credit
Documentation shall cease to be in full force and effect or any party thereto
shall so assert; any interests created by the security documents shall cease to
be enforceable and of the same priority purported to be created thereby; and a
change of control (the definition of which is to be agreed).
 
 
 
 
Voting:
Amendments, waivers and consents with respect to the ABL Credit Documentation
shall require the approval of Lenders holding not less than 66 2/3% of the
commitments under the ABL Facility (provided that if there are only two (2)
Lenders, the approval of both Lenders shall be required), except that (a) the
consent of each Lender directly affected thereby shall be required with respect
to (i) reductions in the amount or extensions of the scheduled date of maturity
of any loan or reductions in the amount or extensions of the payment date of any
required mandatory payments, (ii) reductions in the rate of interest or any fee
or extensions of any due date thereof and (iii) increases in the amount or
extensions of the expiry date of any Lender's commitment, (b) the consent of
each Lender shall be required to (i) increase the advance rates set forth in the
definition of Borrowing Base or (ii) change the eligibility criteria applicable
to the Borrowing Base to increase availability thereunder and (c) the consent of
each Lender shall be required to (i) modify the pro rata sharing requirements of
the ABL Credit Documentation, (ii) permit any Loan Party to assign its rights
under the ABL Credit Documentation, (iii) modify any of the voting percentages,
(iv) release all or substantially all of the Guarantors or (v) release all or
substantially all of the Collateral.



Exh B- 8

--------------------------------------------------------------------------------





 
 
 
 
Assignments
and Participations:
The Lenders shall be permitted to assign (which shall exclude in all cases
assignments to any Disqualified Lender) all or a portion of their loans and
commitments with the consent, not to be unreasonably withheld, of (a) the
Company (provided that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the ABL
Administrative Agent within five (5) business days after having received notice
thereof), unless (i) the assignee is a Lender, an affiliate of a Lender or an
approved fund or (ii) an Event of Default has occurred and is continuing, (b)
the ABL Administrative Agent, (c) the Issuing Lenders and (d) the Swing Line
Lender. In the case of partial assignments (other than to another Lender, to an
affiliate of a Lender or an approved fund), the minimum assignment amount shall
be $5,000,000, unless otherwise agreed by the Company and the ABL Administrative
Agent.


The Lenders shall also be permitted to sell participations in their loans.
Participants shall have customary benefits with respect to yield protection and
increased cost provisions. Voting rights of participants shall be limited to
customary matters. Pledges of loans in accordance with applicable law shall be
permitted without restriction. Each Lender may disclose information to
prospective participants and assignees.


“Disqualified Lenders” means (a) entities that are specifically identified by
the Company to the ABL Administrative Agent in writing prior to the date of the
Commitment Letter, or after the date of the Commitment Letter and prior to the
Closing Date with the reasonable consent of the Lead Arranger, (b) entities that
are reasonably determined by the Company to be competitors of the Company or its
subsidiaries (including the Target and its subsidiaries) and which are
specifically identified by the Company to the ABL Administrative Agent in
writing prior to the Closing Date (“Competitors”) and (c) in the case of the
foregoing clauses (a) and (b), any of such entities’ affiliates to the extent
such affiliates (x)(i) are clearly identifiable as affiliates based solely on
the similarity of such affiliates’ names and (ii) are not bona fide debt
investment funds or (y)(i) upon reasonable notice to the ABL Administrative
Agent after the Closing Date, are identified as affiliates in writing after the
Closing Date in a written supplement to the list of “Disqualified Lenders”,
which supplement shall become effective three (3) business days after delivery
to the ABL Administrative Agent and the Lenders, but which shall not apply
retroactively to disqualify any parties that have previously acquired an
assignment or participation interest in the Loans and (ii) are not bona fide
debt investment funds; provided that no supplements shall be made to the
“Disqualified Lender” list from and including the date of the launch of primary
syndication of the Credit Facilities through and including the Syndication Date.
The list of Disqualified Lenders (as updated from time to time) shall be made
available to the Lenders and to potential Lenders.
 
 
 



Exh B- 9

--------------------------------------------------------------------------------





 
Yield Protection:
The ABL Credit Documentation shall contain customary provisions (a) protecting
the Lenders against increased costs or loss of yield resulting from changes in
reserve, tax, capital adequacy, liquidity and other requirements of law and from
the imposition of or changes in withholding or other taxes and (b) indemnifying
the Lenders for “breakage costs” incurred in connection with, among other
things, any prepayment of a Eurodollar Loan on a day other than the last day of
an interest period with respect thereto. The Dodd-Frank Wall Street Reform and
Consumer Protection Act and Basel III (and all requests, rules, guidelines or
directives relating to each of the foregoing or issued in connection therewith)
shall be deemed to be changes in law after the Closing Date regardless of the
date enacted, adopted or issued.
 
 
 
 
Field Examinations:
Field examinations will be conducted on an ongoing basis at regular intervals at
the discretion of the ABL Administrative Agent to ensure the adequacy of
Borrowing Base collateral and related reporting and control systems. No more
than one field examination per year will be conducted; provided that, one
additional field examination may be performed if Availability falls below the
greater of $18,750,000 and 15% of ABL Commitments at the time that such
additional field examination is initiated; provided further that, there shall be
no limitation on the number or frequency of field examinations if a default
shall have occurred and be continuing.
 
 
 
 
Appraisals:
Inventory appraisals will be conducted on an annual basis at the discretion of
the ABL Administrative Agent; provided that, one additional inventory appraisal
may be performed if Availability falls below the greater of $18,750,000 and 15%
of ABL Commitments at the time such additional appraisal is initiated;
provided further that, there shall be no limitation on the number or frequency
of inventory appraisals if a default shall have occurred and be continuing.
 
 
 
 
Expenses and Indemnification:
The Company shall pay (a) all reasonable and documented out-of-pocket expenses
of the ABL Administrative Agent and the Lead Arranger and their affiliates
associated with the syndication of the Facilities and the preparation,
execution, delivery and administration of the ABL Credit Documentation and any
amendment or waiver with respect thereto (including the reasonable and
documented fees, disbursements and other charges of one primary counsel and one
local counsel in each applicable jurisdiction to the Administrative Agent and
the Lead Arranger and their affiliates, in each case for all such parties taken
together), (b) all reasonable and documented out-of-pocket expenses of the ABL
Administrative Agent and the Lenders (including the reasonable and documented
fees, disbursements and other charges of one primary counsel and one local
counsel in each applicable jurisdiction for the Administrative Agent and the
Lenders taken as a whole, (and, in light of actual or potential conflicts of
interest or the availability of different claims or defenses (as reasonably
determined by the affected party), one additional firm of counsel to each group
of similarly affected parties)) in connection with the enforcement of the ABL
Credit Documentation and (c) fees and expenses associated with collateral
monitoring, collateral reviews and appraisals (including field examination fees
currently equal to $125 per hour per examiner, plus out-of-pocket expenses),
environmental reviews and fees and expenses of other advisors and professionals
engaged by the ABL Administrative Agent or the Lead Arranger or their respective
affiliates.
 
 
 



Exh B- 10

--------------------------------------------------------------------------------





 
 
The ABL Administrative Agent, the Lead Arranger and the Lenders (and their
affiliates and their respective officers, directors, employees, advisors and
agents) will have no liability for, and will be indemnified and held harmless
against, any loss, liability, cost or expense (including reasonable and
documented legal expenses of (x) one primary counsel and one local counsel in
each applicable jurisdiction, in each case for the indemnified persons taken as
a whole and (y) one additional counsel for each affected indemnified person in
light of actual or potential conflicts of interest or the availability of
different claims or defenses) incurred in respect of the financing contemplated
hereby or the use or the proposed use of proceeds thereof (except to the extent
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of the
indemnified party).
 
 
 
 
Defaulting Lenders:
The ABL Credit Documentation will contain the ABL Administrative Agent’s
customary provisions in respect of defaulting lenders.
 
 
 
 
EU Bail-In:
The ABL Credit Documentation will contain the ABL Administrative Agent’s
customary provisions in respect of EU “Bail-In” matters.
 
 
 
 
Governing Law and Forum:
State of New York.
 
 
 
 
Counsel to the
ABL Administrative Agent and the Lead Arranger:
Latham & Watkins LLP.
 
 
 



Exh B- 11

--------------------------------------------------------------------------------







Annex I to Exhibit B
Interest and Certain Fees
Interest Rate Options:
The Company may elect that the loans comprising each borrowing bear interest at
a rate per annum equal to (a) the Alternate Base Rate (such loans herein
referred to as “ABR Loans”) plus the Applicable Margin or (b) the Adjusted LIBO
Rate (such loans herein referred to as “Eurodollar Loans”) plus the Applicable
Margin; provided, that all Swing Line Loans shall bear interest at a rate per
annum equal to the ABR plus the Applicable Margin.
 
 
 
As used herein:
 
“Alternate Base Rate” or “ABR” means the highest of (a) the prime rate of
interest announced from time to time by JPMorgan or its parent (which is not
necessarily the lowest rate charged to any customer), changing when and as said
prime rate changes (the “Prime Rate”), (b) the NYFRB Rate from time to time (but
not less than zero) plus 0.5% and (c) the Adjusted LIBO Rate (subject to the
interest rate floors set forth therein) for a one month interest period on such
day plus 1%.
 
 
 
“Adjusted LIBO Rate” means the London interbank offered rate administered by ICE
Benchmark Administration or any other person that takes over the administration
of such rate for U.S. dollars (adjusted for statutory reserve requirements for
eurocurrency liabilities) for a period equal to one, two, three or six months
(as selected by the Company) as displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as shall be selected by the ABL
Administrative Agent in its reasonable discretion (the “LIBO Screen Rate”) at
approximately 11:00 a.m., London time, two (2) business days prior to the
commencement of such interest period; provided that, (x) if the LIBO Screen Rate
shall be less than zero, such rate shall be deemed to be zero and (y) if the
LIBO Screen Rate shall not be available at such time for a period equal in
length to such interest period, then the Adjusted LIBO Rate shall be determined
by the ABL Administrative Agent (which determination shall be conclusive and
binding absent manifest error) in accordance with procedures to be outlined in
the ABL Credit Documentation.
 
 
 
“Applicable Margin” means a percentage determined in accordance with the pricing
grid attached hereto as Annex I-A.
 
 
 
“NYFRB Rate” means the greater of (i) the federal funds effective rate and (ii)
the overnight bank funding rate.
 
 
Interest Payment Dates:
In the case of ABR Loans, interest shall be payable on the first day of each
quarter, upon any prepayment due to acceleration and at final maturity.


In the case of Eurodollar Loans, interest shall be payable in arrears on the
last day of each interest period and, in the case of an interest period longer
than three months, quarterly, upon any prepayment and at final maturity.
 
 



Exh B- 12

--------------------------------------------------------------------------------





Commitment Fees:
A commitment fee equal to (a) if the average daily unused portion of the ABL
Facility is less than or equal to 50%, 0.375% per annum or (b) if the average
daily unused portion of the ABL Facility is greater than 50%, 0.25% per annum,
in either case, of the average daily unused portion of the ABL Commitments,
payable quarterly in arrears to the ABL Administrative Agent for the ratable
benefit of the Lenders (including the ABL Administrative Agent) from the Closing
Date until termination of the ABL Commitments.
 
 
Letter of Credit Fees:
Letter of Credit:  A letter of credit fee, equal to the Applicable Margin for
Eurodollar Loans, on the daily maximum amount to be drawn under all Letters of
Credit, payable quarterly in arrears to the ABL Administrative Agent for the
ratable benefit of the Lenders (including the Issuing Lender).
 
 
 
Fronting Fee: A fronting fee equal to a rate per annum separately agreed upon by
the Borrower and the Issuing Lender of the face amount of each Letter of Credit
issued shall be payable to the Issuing Lender, together with any documentary and
processing charges in accordance with the Issuing Lender’s standard schedule for
such charges with respect to the issuance, amendment, cancellation, negotiation,
transfer, presentment, renewal or extension of each letter of credit and each
drawing made thereunder. Notwithstanding the foregoing, no such fronting fee
shall be payable if there is only one (1) Lender under the ABL Facility.
 
 
Default Rate:
After default, the applicable interest rate and Letter of Credit Fee will be
increased by 2% per annum (and new Eurodollar Loans may be suspended). Overdue
interest, fees and other amounts shall bear interest at 2% above the rate
applicable to ABR Loans.
 
 
Rate and Fee Basis:
All per annum rates shall be calculated on the basis of a year of 360 days (or
365/366 days, in the case of ABR Loans) for actual days elapsed.



Exh B- 13

--------------------------------------------------------------------------------









Annex I-A to Exhibit B


Pricing Grid


Excess Availability
Applicable Margin for ABR Loans
≥ 66% of the amount of the ABL Facility
0.50%
< 66% of the amount of the ABL Facility
but ≥ 33% of the amount of the ABL Facility
1.75%
0.75%
< 33% of the amount of the ABL Facility
2.00%
1.00%





The applicable margins shall be determined in accordance with the foregoing
table based on the Company’s most recent Borrowing Base Certificate.
Adjustments, if any, to the applicable margins shall be made on a quarterly
basis and shall be effective five (5) business days after the ABL Administrative
Agent has received the applicable Borrowing Base Certificate. If the Company
fails to deliver the Borrowing Base Certificate to the ABL Administrative Agent
at the time required pursuant to the ABL Credit Documentation, then the
applicable margins shall be the highest applicable margins and fees set forth in
the foregoing table until five (5) days after such Borrowing Base Certificate is
so delivered.




Exh B- 14

--------------------------------------------------------------------------------










Exhibit C
PROJECT OCTAVIUS
TERM LOAN FACILITY
Summary of Terms and Conditions


Set forth below is a summary of the principal terms and conditions for the Term
Loan Facility. Capitalized terms used but not defined shall have the meanings
set forth in the Commitment Letter to which this Exhibit C is attached and in
Exhibits A, B and D attached thereto.


 
 
I.
Parties
 
 
 
 
 
Borrower:
Winnebago Industries, Inc. (the “Borrower”).
 
 
 
 
Sole Lead Arranger
and Sole Bookrunner:
JPMorgan Chase Bank, N.A. (“JPMorgan” and, in such capacity, the “Lead
Arranger”).
 
 
 
 
Term Loan Administrative Agent:
JPMorgan (in such capacity, the “Term Loan Administrative Agent” and, together
with the ABL Administrative Agent, the “Administrative Agents”).
 
 
 
 
Lenders:
A syndicate of banks, financial institutions and other entities, including
JPMorgan, arranged by the Lead Arranger (collectively, the “Lenders”).
 
 
 
II.
Term Loan Facility
 
 
 
 
 
Type and Amount of Facility:
A seven-year term loan B facility (the “Term Loan Facility”) in the amount of
$300.0 million (the loans thereunder, the “Initial Term Loans”; together with
term loans under the Incremental Term Facilities, the “Term Loans”).
 
 
 
 
Availability:
The Initial Term Loans shall be made in a single drawing on the Closing Date.
Repayments and prepayments of the Initial Term Loans may not be reborrowed.
 
 
 
 
Maturity and Amortization:
The Initial Term Loans will mature on the date that is seven years after the
Closing Date (the “Term Loan Maturity Date”). The Initial Term Loans shall be
repayable in equal quarterly installments in an aggregate annual amount equal to
1% of the original amount of the Term Loan Facility. The balance of the Initial
Term Loans will be repayable on the Term Loan Maturity Date.
 
 
 
III.
Purpose; Certain Payment Provisions
 
 
 
 
Purpose:
The proceeds of the Initial Term Loans shall be used to finance the Transaction
Costs and to finance the Borrower’s working capital needs and for general
corporate purposes of the Borrower and its subsidiaries.
 
 
 



Exh C- 1

--------------------------------------------------------------------------------





 
Fees and Interest Rates:
As set forth on Annex I.
 
 
 
 
Mandatory Prepayments:
The “Term Credit Documentation” (as defined below) will contain mandatory
prepayment provisions that will require prepayments of amounts equal to:
 
 
 
 
 
(a) 100% of the net cash proceeds of any incurrence of debt after the Closing
Date by the Borrower or any of its subsidiaries, other than certain indebtedness
permitted under the Term Credit Documentation.
 
 
 
 
(b) 100% of the net cash proceeds of any sale or other disposition (including as
a result of casualty or condemnation) by the Borrower or any of its subsidiaries
of any assets, except for sales of inventory or obsolete or worn-out property in
the ordinary course of business and subject to certain other customary
exceptions (including capacity for reinvestment) to be agreed upon.


(c) 50% of Excess Cash Flow (to be defined) for each fiscal year of the Borrower
(commencing with the fiscal year ending August 26, 2017, provided that the
prepayment in respect of such 2017 fiscal year shall only be in respect of the
last two (2) fiscal quarters of such fiscal year), subject to step-downs to 25%
and 0% when the Total Leverage Ratio (to be defined) is less than or equal to
2.50 to 1.00 and 2.00 to 1.00, respectively.
 
 
 
 
 
Mandatory prepayments of the Term Loans shall be applied first, to scheduled
installments thereof occurring within the next 8 quarters in direct order of
maturity and second, ratably to the remaining respective installments thereof.
Mandatory prepayments of the Term Loans may not be reborrowed.


Any Lender under the Term Loan Facility may elect not to accept its pro rata
portion of any mandatory prepayment of the Term Loans (each a “Declining
Lender”). Any prepayment amount declined by a Declining Lender may be retained
by the Borrower.
 
 
 



Exh C- 2

--------------------------------------------------------------------------------





 
Voluntary Prepayments:
Permitted in whole or in part, with prior written notice but without premium or
penalty (other than as set forth below), subject to limitations as to minimum
amounts of prepayments and customary indemnification for breakage costs in the
case of prepayment of “Eurodollar Loans” (as defined in Annex I) other than on
the last day of a related interest period. Voluntary prepayments of the Term
Loans shall be applied to installments thereof as directed by the Borrower.
Voluntary prepayments of the Term Loans may not be reborrowed.


Any (a) voluntary prepayment of the Term Loans using proceeds of indebtedness
incurred by the Borrower or any of its subsidiaries from a substantially
concurrent incurrence of indebtedness for which the all-in yield (calculated as
described under “Incremental Facilities” below) on the date of such prepayment
is lower than the all-in yield on the date of such prepayment with respect to
the Initial Term Loans on the date of such prepayment and (b) repricing of the
Initial Term Loans pursuant to an amendment to the Term Credit Documentation
resulting in the all-in yield thereon on the date of such amendment being lower
than the all-in yield on the date immediately prior to such amendment with
respect to the Term Loans on the date immediately prior to such amendment
(including any “yank-a-bank” assignment in connection with any such amendment)
shall be accompanied by a prepayment fee equal to 1.00% of the aggregate
principal amount of such prepayment (or, in the case of clause (b) above, of the
aggregate amount of Initial Term Loans outstanding immediately prior to such
amendment) if made on or prior to the six-month anniversary of the Closing Date.
 
 
 
IV.Incremental Facilities



Exh C- 3

--------------------------------------------------------------------------------





 
 
The Term Credit Documentation will permit the Borrower to add one or more
incremental term loan facilities to the Term Loan Facility (each, an
“Incremental Term Facility”); provided that (i) no Lender will be required to
participate in any such Incremental Term Facility, (ii) the loans under any such
Incremental Term Facility shall be secured by a pari passu lien on the
“Collateral” (as defined below) securing the Term Loan Facility, (iii) no
default or event of default exists or would exist after giving effect thereto,
(iv) the aggregate principal amount of the Incremental Term Facilities shall not
exceed (A) $125 million plus (B) an unlimited additional amount such that, in
the case of this clause (B) only, after giving pro forma effect thereto (and any
acquisition financed thereby), the First Lien Net Leverage Ratio (to be defined)
is no greater than 2.50 to 1.00, (v) the representations and warranties in the
Term Credit Documentation shall be true and correct in all material respects
immediately prior to, and after giving effect to, the incurrence of such
Incremental Term Facility, (vi) the maturity date and weighted average life to
maturity of any such Incremental Term Facility shall be no earlier than the
maturity date and weighted average life to maturity, respectively, of the
existing Term Loan Facility, (vii) the interest rates and amortization schedule
applicable to any Incremental Term Facility shall be determined by the Borrower
and the lenders thereunder; provided that the all-in yield (whether in the form
of interest rate margins, original issue discount, upfront fees or LIBOR/ABR
floors) applicable to any Incremental Term Facility will not be more than 0.50%
higher than the corresponding all-in yield (giving effect to interest rate
margins, original issue discount, upfront fees and LIBOR/ABR floors) for the
existing Term Loan Facility, unless the interest rate margins with respect to
the existing Term Loan Facility are increased by an amount equal to the
difference between the all-in yield with respect to the Incremental Term
Facility and the corresponding all-in yield on the existing Term Loan Facility
minus 0.50% and (viii) any Incremental Term Facility shall be on terms and
pursuant to documentation to be determined, provided, further that, to the
extent such terms and documentation are not consistent with the Term Loan
Facility (except to the extent permitted by clause (vi) or (vii) above), they
shall be reasonably satisfactory to the Term Loan Administrative Agent. The
proceeds of the Incremental Term Facility shall be used for general corporate
purposes of the Borrower and its subsidiaries.
 
 
 
V.
Collateral and Other Credit Support
 
 



Exh C- 4

--------------------------------------------------------------------------------





 
Collateral:
The Term Loan Facility will be secured by substantially all assets of the “Loan
Parties” (as defined below), whether consisting of real, personal, tangible or
intangible property, including all of the outstanding equity interests of the
Borrower’s subsidiaries (provided, that if a pledge of 100% of the voting shares
of equity interests of any foreign subsidiary would give rise to a material
adverse tax consequence, such pledge shall be limited to 65% of the voting
equity interests of the Borrower’s first-tier foreign subsidiary in the relevant
ownership chain) (collectively, the “Collateral”). The Collateral will also
secure the ABL Facility. The liens securing the Term Loan Facility will be first
priority in the case of “Term Priority Collateral” (as defined below) and second
priority in the case of “ABL Priority Collateral” (each as defined below).


“Term Priority Collateral” means all Collateral other than ABL Priority
Collateral.


“ABL Priority Collateral” means all of the Loan Parties’ present and after
acquired cash, accounts receivable, credit card receivables, inventory, deposit
accounts (other than deposit accounts in which net cash proceeds from the sale
of non-ABL Priority Collateral are deposited pending reinvestment), securities
accounts, commodities accounts, instruments, documents, chattel paper, books and
records, and all proceeds relating to the foregoing.


The Term Credit Documentation will contain customary “excluded assets”
provisions acceptable to the Term Loan Administrative Agent in its commercially
reasonable discretion.
 
 
 
 
Intercreditor Agreement:
The lien priority, relative rights and other creditors’ rights issues in respect
of the ABL Facility and the Term Loan Facility will be set forth in a customary
intercreditor agreement (the “Intercreditor Agreement”), which shall be
reasonably satisfactory to the Borrower, the Term Loan Administrative Agent and
the ABL Administrative Agent.
 
 
 
 
Guaranties:
Each material direct and indirect domestic subsidiary of the Borrower (as
materiality shall be agreed upon by the Borrower and the Term Loan
Administrative Agent, the “Guarantors”; the Borrower and the Guarantors are
collectively referred to herein as the “Loan Parties”) shall unconditionally
guarantee all of the indebtedness, obligations and liabilities of the Borrower
arising under or in connection with the Term Credit Documentation.
 
 
 
VI.
Certain Conditions
 
 
 
 
 
Conditions Precedent:
The availability of the Term Loan Facility on the Closing Date shall be subject
only to the conditions precedent set forth in Section 6 of the Commitment Letter
and on Exhibit D to the Commitment Letter.
 
 
 
VII.
Certain Documentation Matters
 
 
 
The definitive documentation for the Term Loan Facility (the “Term Credit
Documentation” and, together with the ABL Credit Documentation, the “Credit
Documentation”) shall contain the following representations, warranties,
covenants and events of default customary for financings of this type and
subject to exceptions, as appropriate, to be mutually agreed upon:
 
 
 



Exh C- 5

--------------------------------------------------------------------------------





 
Representations and Warranties:
Financial statements; no material adverse change; existence and standing,
authorization and validity; compliance with law, including, without limitation,
anti-corruption laws relating to bribery or corruption (“Anti-Corruption Laws”)
and economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by the (a) U.S. government, including those
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State, or (b) the United Nations Security
Council, the European Union, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority (“Sanctions”); corporate power and authority;
enforceability of Term Credit Documentation; no conflict with law or contractual
obligations; no material litigation; no default; ownership of property; liens;
intellectual property; no burdensome restrictions; taxes; insurance; Federal
Reserve regulations; ERISA; Investment Company Act; subsidiaries; environmental
matters; labor matters; accuracy of disclosure; and no EEA financial
institution.
 
 
 
 
Affirmative Covenants:
Delivery of quarterly and annual audited financial statements, annual
projections, and other information requested by the Lenders; payment of
obligations; continuation of business and maintenance of existence and material
rights and privileges; compliance with laws and material contractual
obligations; maintenance of policies and procedures designed to ensure
compliance with Anti-Corruption Laws and applicable Sanctions; accuracy of
information; maintenance of property and insurance; maintenance of books and
records; right of the Lenders to inspect property and books and records; notices
of defaults, litigation and other material events; compliance with environmental
laws; casualty and condemnation; use of proceeds, including in compliance with
Anti-Corruption Laws and Sanctions; and use of commercially reasonable efforts
to obtain and maintain public corporate credit and public corporate family
ratings of the Term Loan Facility (but, in each case, not to maintain a specific
rating).
 
Financial Covenants:
None.



Exh C- 6

--------------------------------------------------------------------------------





 
Negative Covenants:
Limitations (subject to exceptions, as appropriate, to be negotiated and
including the specific exceptions set forth herein) on:
indebtedness (including guarantee obligations);
liens;
mergers, consolidations, liquidations and dissolutions;
sales of assets;
payment of restricted payments (including dividends and other payments in
respect of equity interests);
investments (including acquisitions);
loans and advances;
sale and leaseback transactions;
swap agreements;
optional payments and modifications of subordinated and other debt instruments;
transactions with affiliates;
changes in fiscal year;
negative pledge clauses and other restrictive agreements; and
amendment of material documents.


The Term Credit Documentation shall contain an “available amount” basket, which
will be built by retained Excess Cash Flow, declined prepayments and other
customary amounts and may be used (subject to no default) for (i) investments or
(ii) subject to a leverage test to be reasonably and mutually agreed, restricted
payments or prepayments of subordinated, junior lien and other material debt. In
addition to the foregoing, the Term Credit Documentation shall permit, among
other exceptions to be agreed upon, the following restricted payments so long as
no event of default has occurred and is continuing or would arise after giving
effect (including pro forma effect) thereto: (x) regularly scheduled ordinary
dividends in an aggregate amount not to exceed $20,000,000 in any fiscal year
and (y) additional restricted payments in an unlimited amount so long as pro
forma leverage is below a level to be agreed upon.
 
 
 
 
Events of Default:
Nonpayment of principal when due; nonpayment of interest, fees or other amounts
after a grace period of three (3) business days; representations and warranties
are incorrect in any material respect; violation of covenants (subject, in the
case of certain affirmative covenants, to a grace period to be agreed upon);
cross-default to occurrence of a default (whether or not resulting in
acceleration) under any other agreement governing indebtedness, in excess of an
amount to be agreed upon, of the Borrower or any of its subsidiaries; bankruptcy
events; certain ERISA events; material judgments; any of the Term Credit
Documentation shall cease to be in full force and effect or any party thereto
shall so assert; any interests created by the security documents shall cease to
be enforceable and of the same priority purported to be created thereby; and a
change of control (the definition of which is to be agreed).


In addition, it shall be an event of default under the Term Credit Documentation
if the Borrower (or any of its affiliates) fails to comply with the “market
flex” provisions of the Arranger Fee Letter or the marketing or information
provisions of the Commitment Letter (including, without limitation, implementing
amendments to the Credit Documentation to reflect the terms of the “market flex”
provisions of the Arranger Fee Letter).
 
 
 



Exh C- 7

--------------------------------------------------------------------------------





 
Voting:
Amendments, waivers and consents with respect to the Term Credit Documentation
shall require the approval of Lenders holding not less than a majority of the
loans under the Term Loan Facility, except that (a) the consent of each Lender
directly affected thereby shall be required with respect to (i) reductions in
the amount or extensions of the scheduled date of maturity or amortization of
any loan or reductions in the amount or extensions of the payment date of any
required mandatory payments, (ii) reductions in the rate of interest or any fee
or extensions of any due date thereof and (iii) increases in the amount or
extensions of the expiry date of any Lender's commitment and (b) the consent of
each Lender shall be required to (i) modify the pro rata sharing requirements of
the Term Credit Documentation, (ii) permit any Loan Party to assign its rights
under the Term Credit Documentation, (iii) modify any of the voting percentages,
(iv) release all or substantially all of the Guarantors or (v) release all or
substantially all of the Collateral.
 
 
 



Exh C- 8

--------------------------------------------------------------------------------





 
Assignments
and Participations:
The Lenders shall be permitted to assign (which shall exclude in all cases
assignments to any Disqualified Lender) all or a portion of their loans and
commitments with the consent, not to be unreasonably withheld, of (a) the
Borrower (provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the Term
Loan Administrative Agent within five (5) business days after having received
notice thereof), unless (i) the assignee is a Lender, an affiliate of a Lender
or an approved fund or (ii) an Event of Default has occurred and is continuing
and (b) the Term Loan Administrative Agent, unless the assignee is a Lender, an
affiliate of a Lender or an approved fund. In the case of partial assignments
(other than to another Lender, to an affiliate of a Lender or an approved fund),
the minimum assignment amount shall be $1,000,000, unless otherwise agreed by
the Borrower and the Term Loan Administrative Agent.


The Lenders shall also be permitted to sell participations in their loans.
Participants shall have customary benefits with respect to yield protection and
increased cost provisions. Voting rights of participants shall be limited to
customary matters. Pledges of loans in accordance with applicable law shall be
permitted without restriction. Each Lender may disclose information to
prospective participants and assignees.


“Disqualified Lenders” means (a) entities that are specifically identified by
the Borrower to the Term Loan Administrative Agent in writing prior to the date
of the Commitment Letter, or after the date of the Commitment Letter and prior
to the Closing Date with the reasonable consent of the Lead Arranger, (b)
entities that are reasonably determined by the Borrower to be competitors of the
Borrower or its subsidiaries (including the Target and its subsidiaries) and
which are specifically identified by the Borrower to the Term Loan
Administrative Agent in writing prior to the Closing Date (“Competitors”) and
(c) in the case of the foregoing clauses (a) and (b), any of such entities’
affiliates to the extent such affiliates (x)(i) are clearly identifiable as
affiliates based solely on the similarity of such affiliates’ names and (ii) are
not bona fide debt investment funds or (y)(i) upon reasonable notice to the Term
Loan Administrative Agent after the Closing Date, are identified as affiliates
in writing after the Closing Date in a written supplement to the list of
“Disqualified Lenders”, which supplement shall become effective three (3)
business days after delivery to the Term Loan Administrative Agent and the
Lenders, but which shall not apply retroactively to disqualify any parties that
have previously acquired an assignment or participation interest in the Loans
and (ii) are not bona fide debt investment funds; provided that no supplements
shall be made to the “Disqualified Lender” list from and including the date of
the launch of primary syndication of the Credit Facilities through and including
the Syndication Date. The list of Disqualified Lenders (as updated from time to
time) shall be made available to the Lenders and to potential Lenders.
 
 
 



Exh C- 9

--------------------------------------------------------------------------------





 
 
The Term Credit Documentation shall provide that Term Loans may be purchased by
and assigned to the Borrower or any subsidiary thereof through (a) Dutch
auctions open to all Lenders on a pro rata basis in accordance with customary
procedures to be mutually agreed and/or (b) open market purchases on a non-pro
rata basis, in each case on terms and conditions to be agreed. Any loans
assigned to or purchased by the Borrower or any subsidiary thereof shall be
automatically and permanently cancelled immediately upon acquisition thereof by
the Borrower or such subsidiary.
 
 
 
 
Yield Protection:
The Term Credit Documentation shall contain customary provisions (a) protecting
the Lenders against increased costs or loss of yield resulting from changes in
reserve, tax, capital adequacy, liquidity and other requirements of law and from
the imposition of or changes in withholding or other taxes and (b) indemnifying
the Lenders for “breakage costs” incurred in connection with, among other
things, any prepayment of a Eurodollar Loan on a day other than the last day of
an interest period with respect thereto. The Dodd-Frank Wall Street Reform and
Consumer Protection Act and Basel III (and all requests, rules, guidelines or
directives relating to each of the foregoing or issued in connection therewith)
shall be deemed to be changes in law after the Closing Date regardless of the
date enacted, adopted or issued.
 
 
 
 
Expenses and Indemnification:
The Borrower shall pay (a) all reasonable and documented out-of-pocket expenses
of the Term Loan Administrative Agent and the Lead Arranger and their affiliates
associated with the syndication of the Facilities and the preparation,
execution, delivery and administration of the Term Credit Documentation and any
amendment or waiver with respect thereto (including the reasonable and
documented fees, disbursements and other charges of one primary counsel and one
local counsel in each applicable jurisdiction to the Administrative Agent and
the Lead Arranger and their affiliates, in each case for all such parties taken
together) and (b) all reasonable and documented out-of-pocket expenses of the
Term Loan Administrative Agent and the Lenders (including the reasonable and
documented fees, disbursements and other charges of one primary counsel and one
local counsel in each applicable jurisdiction for the Administrative Agent and
the Lenders taken as a whole, (and, in light of actual or potential conflicts of
interest or the availability of different claims or defenses (as reasonably
determined by the affected party), one additional firm of counsel to each group
of similarly affected parties)) in connection with the enforcement of the Term
Credit Documentation.
 
 
 



Exh C- 10

--------------------------------------------------------------------------------





 
 
The Term Loan Administrative Agent, the Lead Arranger and the Lenders (and their
affiliates and their respective officers, directors, employees, advisors and
agents) will have no liability for, and will be indemnified and held harmless
against, any loss, liability, cost or expense (including reasonable and
documented legal expenses of (x) one primary counsel and one local counsel in
each applicable jurisdiction, in each case for the indemnified persons taken as
a whole and (y) one additional counsel for each affected indemnified person in
light of actual or potential conflicts of interest or the availability of
different claims or defenses) incurred in respect of the financing contemplated
hereby or the use or the proposed use of proceeds thereof (except to the extent
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of the
indemnified party).
 
 
 
 
Defaulting Lenders:
The Term Credit Documentation will contain the Term Loan Administrative Agent’s
customary provisions in respect of defaulting lenders.
 
 
 
 
EU Bail-In:
The Term Credit Documentation will contain the Term Loan Administrative Agent’s
customary provisions in respect of EU “Bail-In” matters.
 
 
 
 
Governing Law and Forum:
State of New York.
 
 
 
 
Counsel to the
Term Loan Administrative Agent and the Lead Arranger:
Latham & Watkins LLP.
 
 
 





Exh C- 11

--------------------------------------------------------------------------------







        
Annex I to Exhibit C
Interest and Certain Fees
Interest Rate Options:
The Borrower may elect that the loans comprising each borrowing bear interest at
a rate per annum equal to (a) the Alternate Base Rate (such loans herein
referred to as “ABR Loans”) plus the Applicable Margin or (b) the Adjusted LIBO
Rate (such loans herein referred to as “Eurodollar Loans”) plus the Applicable
Margin.
 
 
 
As used herein:
 
“Alternate Base Rate” or “ABR” means the highest of (a) the prime rate of
interest announced from time to time by JPMorgan or its parent (which is not
necessarily the lowest rate charged to any customer), changing when and as said
prime rate changes (the “Prime Rate”), (b) the NYFRB Rate from time to time (but
not less than zero) plus 0.5%, (c) the Adjusted LIBO Rate (subject to the
interest rate floors set forth therein) for a one month interest period on such
day plus 1% and (d) 2.00% per annum.
 
 
 
“Adjusted LIBO Rate” means the London interbank offered rate administered by ICE
Benchmark Administration or any other person that takes over the administration
of such rate for U.S. dollars (adjusted for statutory reserve requirements for
eurocurrency liabilities) for a period equal to one, two, three or six months
(as selected by the Borrower) as displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as shall be selected by the Term Loan
Administrative Agent in its reasonable discretion (the “LIBO Screen Rate”) at
approximately 11:00 a.m., London time, two (2) business days prior to the
commencement of such interest period; provided that, (x) if the LIBO Screen Rate
shall be less than zero, such rate shall be deemed to be zero, (y) if the LIBO
Screen Rate shall not be available at such time for a period equal in length to
such interest period, then the Adjusted LIBO Rate shall be determined by the
Term Loan Administrative Agent (which determination shall be conclusive and
binding absent manifest error) in accordance with procedures to be outlined in
the Term Credit Documentation and (z) the Adjusted LIBO Rate shall be deemed to
be not less than 1.00% per annum.
 
 
 
“Applicable Margin” means (i) 3.50% in the case of ABR Loans and (ii) 4.50% in
the case of Eurodollar Loans.
 
 
 
“NYFRB Rate” means the greater of (i) the federal funds effective rate and (ii)
the overnight bank funding rate.
 
 
Interest Payment Dates:
In the case of ABR Loans, interest shall be payable on the first day of each
quarter, upon any prepayment due to acceleration and at final maturity.


In the case of Eurodollar Loans, interest shall be payable in arrears on the
last day of each interest period and, in the case of an interest period longer
than three months, quarterly, upon any prepayment and at final maturity.



Exh C- 12

--------------------------------------------------------------------------------





 
 
Default Rate:
After default, the applicable interest rate will be increased by 2% per annum
(and new Eurodollar Loans may be suspended). Overdue interest, fees and other
amounts shall bear interest at 2% above the rate applicable to ABR Loans.
 
 
Rate and Fee Basis:
All per annum rates shall be calculated on the basis of a year of 360 days (or
365/366 days, in the case of ABR Loans) for actual days elapsed.



 




Exh C- 13

--------------------------------------------------------------------------------








Exhibit D
PROJECT OCTAVIUS
Conditions
The availability and initial funding of the Credit Facilities shall be subject
to the satisfaction (or waiver by the Commitment Party) of solely the following
conditions (subject to the Limited Conditionality Provision). Capitalized terms
used but not defined herein have the meanings set forth in the Commitment Letter
to which this Exhibit D is attached and in Exhibits A, B and C thereto.
1.Each Loan Party party thereto shall have executed and delivered the Credit
Documentation on terms consistent with the Commitment Letter, and the
Administrative Agents shall have received:


a.
customary closing certificates, corporate and organizational documents, good
standing certificates and customary legal opinions; and



b.
a certificate from the chief financial officer of the Company, in the form
attached as Annex I to this Exhibit D, certifying that the Company and its
subsidiaries, on a consolidated basis after giving effect to the Transactions
and the other transactions contemplated hereby, are solvent.



2.On the Closing Date, after giving effect to the Transactions, neither the
Company nor any of its subsidiaries (including, for the avoidance of doubt, the
Target and its subsidiaries) shall have any indebtedness for borrowed money
other than the Credit Facilities, Permitted Surviving Debt and certain other
indebtedness to be mutually agreed upon. The Administrative Agents shall have
received reasonably satisfactory evidence of repayment of all indebtedness to be
repaid on the Closing Date and the discharge (or the making of arrangements for
discharge) of all liens securing any assets or property of the Company and its
subsidiaries (including the Target and its Subsidiaries) other than liens
permitted to remain outstanding under the Credit Documentation.


3.The Acquisition shall, substantially concurrently with the initial funding of
the Credit Facilities, be consummated pursuant to the Purchase Agreement and no
provision thereof shall have been amended or waived, and no consent or request
shall have been given under the Purchase Agreement, in any way that is
materially adverse to the Lenders in their capacities as such (it being
understood and agreed that (a) amendments, waivers and other changes to the
definition of “Material Adverse Effect” (or other term of similar import), and
consents and requests given or made pursuant to such definition shall in each
case be deemed to be materially adverse to Lenders, and (b) any modification,
amendment or express waiver or consents by you that results in (x) an increase
to the purchase price shall be deemed to not be materially adverse to the
Lenders so long as such increase is funded solely with an issuance of common
equity of the Company, and (y) a decrease to the purchase price shall be deemed
to not be materially adverse to the Lenders so long as (I) such reduction is
allocated to reduce the commitments under the ABL Facility and (II) such
reduction (other than pursuant to any purchase price or similar adjustment
provision set forth in the Purchase Agreement) does not decrease the purchase
price by more than ten percent (10%) (cumulative for all such reductions))
without the prior written consent of the Commitment Party (not to be
unreasonably withheld, conditioned or delayed).


4.The closing and effectiveness of, and initial funding under, the Credit
Facilities shall have occurred on or before the Expiration Date.




Exh D- 1

--------------------------------------------------------------------------------





5.The Commitment Party shall have received (a) audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the Target and its subsidiaries, for the two most recently completed fiscal
years ended at least 90 days before the Closing Date, and (b) unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Target and its subsidiaries, for each subsequent
fiscal quarter ended at least 45 days before the Closing Date. The Commitment
Party hereby acknowledges receipt of (i) the audited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Target and its subsidiaries for the fiscal years ended December 31, 2015 and
December 31, 2014, and (ii) the unaudited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the Target
and its subsidiaries for the fiscal quarters ended March 31, 2016 and June 30,
2016.


6.The Commitment Party shall have received a pro forma consolidated balance
sheet and related pro forma consolidated statement of income of the Company and
its subsidiaries as of and for the twelve-month period ending on the last day of
the most recently completed four-fiscal quarter period ended at least 45 days
prior to the Closing Date (or, in the case of the four fiscal quarter period
ended on the last day of the fiscal year of the Company, ended at least 90 days
prior to the Closing Date), prepared after giving effect to the Transactions
(including the acquisition of the Target) as if the Transactions had occurred as
of such date (in the case of such balance sheet) or at the beginning of such
period (in the case of such statement of income). The Commitment Party hereby
acknowledges receipt of such pro forma consolidated balance sheet and related
pro forma consolidated statement of income of the Company and its subsidiaries
as of and for the twelve-month period ended May 28, 2016.


7.(a) Each of the Purchase Agreement Representations shall be true and correct
in all material respects (and in all respects if qualified by material adverse
effect or other materiality qualifier); and (b) each of the Specified
Representations shall be true and correct in all material respects (and in all
respects if qualified by material adverse effect or other materiality
qualifier).


8.The Administrative Agents shall have received, at least 3 business days prior
to the Closing Date to the extent requested at least 10 days prior to the
Closing Date, all documentation and other information required by U.S.
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.


9.All fees and expenses due and payable to the Commitment Party and the Lenders
and required to be paid on or prior to the Closing Date shall have been paid or
shall have been authorized to be deducted from the proceeds of the initial
fundings under the Credit Facilities so long as any such fees or expenses not
expressly set forth in the Fee Letters have been invoiced not less than two (2)
business days prior to the Closing Date (except as otherwise reasonably agreed
by the Company).


10.Subject to the Limited Conditionality Provision, all actions necessary to
establish that the applicable Administrative Agent will have a perfected
security interest (subject to liens permitted under the Credit Documentation) in
the Collateral shall have been taken.


11.The Lead Arranger shall have been afforded a period (the “Marketing Period”)
of at least 15 consecutive business days (provided that, (i) such period shall
commence no earlier than October 21, 2016 (or such earlier date on which the
Company files its audited financial statements for its fiscal year ended August
27, 2016 on Form 10-K), (ii) November 25, 2016 shall not be deemed to be a
business day and (iii) such period shall either end prior to December 16, 2016
or commence after January 3, 2017) from the date of delivery of the Required
Information (as defined below) to syndicate the Credit Facilities. If the
Company shall in good faith believe it has delivered the Required Information,
it may deliver to the Lead Arranger a written notice to that effect (stating
when it believes it completed such delivery), in which case the Marketing Period
shall be deemed to have commenced on the date of such notice unless the Lead
Arranger in good faith believes the Company has not completed delivery of the
Required Information and, within two


Exh D- 2

--------------------------------------------------------------------------------





Business Days after the delivery of such notice by the Company, delivers a
written notice to the Company to that effect, stating with specificity what
Required Information the Company has not delivered); provided that, it is
understood that the delivery of such written notice from Company to the Lead
Arranger will not prejudice the Company’s right to assert that the Required
Information has in fact been delivered (and for the avoidance of doubt, it is
agreed that if the Required Information has, in fact, been delivered to the Lead
Arranger, the Marketing Period shall commence on the date of such delivery). The
“Required Information” consists of the financial statements required to be
delivered pursuant to paragraphs (5) and (6) above (it being understood and
agreed that, for purposes of determining the “Required Information”, the
delivery of the applicable financial statements required to be delivered
pursuant to paragraphs (5) and (6) above at the time of the launch of the
general syndication of the Credit Facilities (determined for such purpose as if
the reference in each such paragraph to the Closing Date was a reference to the
launch of the general syndication of the Credit Facilities) will satisfy the
requirement for delivery of the Required Information under this paragraph (11)
notwithstanding any subsequent delivery requirement pursuant to such paragraphs
(5) or (6)).


12.Since the date of the Purchase Agreement, there shall not have been a
Material Adverse Effect. “Material Adverse Effect” means a change, event,
condition, occurrence or development, the effect of which is, individually or in
the aggregate, materially adverse to the results of operations or financial
condition of the Target, or which has a material and adverse effect on the
ability of the Sellers’ to execute, deliver or perform the Purchase Agreement or
any Ancillary Document on a timely basis, or to timely consummate the
transactions contemplated thereby; provided, however, that Material Adverse
Effect shall not include any change, event or development resulting from or
arising out of:


(i) general business or economic conditions, including changes in (x) financial
or credit market conditions anywhere in the world or (y) interest rates or
currency exchange rates;
(ii) conditions generally affecting any of the industries in which the Target
operates;
(iii) acts of God or other calamities, national or international political or
social actions or conditions, including the engagement by any country or foreign
organization in hostilities (or the escalation thereof), whether commenced
before or after the date of the Purchase Agreement, and whether or not pursuant
to the declaration of a national emergency or war, or the occurrence of any
military or terrorist attack;
(iv) changes in Law or in GAAP or interpretations thereof or other binding
directives or orders;
(v) fluctuations in sales or earnings or failure of the Target to meet internal
or published sales, earnings, budgets, plans, forecasts or other financial or
non-financial projections or estimates (provided, any change, event, or
development underlying such fluctuation or failure not otherwise excluded in the
other exceptions in clauses (i) through (iv) and (vi) through (viii) of this
definition may be taken into account in determining whether a Material Adverse
Effect has occurred);
(vi) any actions taken, or failures to take action, in each case, to which the
Company has consented or the failure to take actions specified in Section 6.1 of
the Purchase Agreement due to the Company’s failure to consent thereto following
the request of the Sellers’ Representative or the Target;
(vii) the execution, announcement, performance or pendency of, or the taking of
any action contemplated by, or other third party awareness of, the Purchase
Agreement or the agreements or transactions contemplated thereby, including by
reason of the identity of the Company or its Affiliates or any communication by
the Company or its Affiliates regarding


Exh D- 3

--------------------------------------------------------------------------------





the plans or intentions of the Company with respect to the conduct of the
Target’s business and including the resignation or termination of any employee;
or
(viii) compliance by the Target with the terms of the Purchase Agreement or the
breach of the Purchase Agreement by the Company;
except in the case of clauses (i), (ii), (iii) and (iv) to the extent the Target
is disproportionately adversely affected thereby as compared to other companies
in the industries in which the Target operates (and then only to the extent of
such disproportionate impact).
Capitalized terms used in this paragraph 12 but otherwise not defined herein
shall have the meaning set forth in the Purchase Agreement.
13.The ABL Administrative Agent shall have received a Borrowing Base certificate
(in form consistent with that agreed upon in the Credit Documentation) prepared
as of the last day of the most recent month ending at least twenty (20) calendar
days prior to the Closing Date.


14.The Closing Date shall occur no earlier than November 7, 2016.


        


Exh D- 4

--------------------------------------------------------------------------------







Annex I to Exhibit D


FORM OF SOLVENCY CERTIFICATE
[__________], 20[__]
This Solvency Certificate is being executed and delivered pursuant to
Section [__] of the Credit Agreement (the “Credit Agreement”), dated as of
[______], 20[__], among Winnebago Industries, Inc. (the “Company”), the other
Loan Parties party thereto from time to time, the lenders party thereto from
time to time and JPMorgan Chase Bank, N.A., as the administrative agent; the
terms defined therein being used herein as therein defined.
I, [__________], the chief financial officer of the Company, solely in such
capacity and not in an individual capacity, hereby certify that I am the chief
financial officer of the Company and that I am generally familiar with the
businesses and assets of the Company and its Subsidiaries (taken as a whole), I
have made such other investigations and inquiries as I have deemed appropriate
and I am duly authorized to execute this Solvency Certificate on behalf of the
Company pursuant to the Credit Agreement.
I further certify, solely in my capacity as chief financial officer of the
Company, and not in my individual capacity, as of the date hereof and after
giving effect to the Transactions and the incurrence of the indebtedness and
obligations being incurred in connection with the Credit Agreement and the
Transactions on the date hereof, that, with respect to the Company and its
Subsidiaries on a consolidated basis, (a) the sum of the liabilities of the
Company and its Subsidiaries, taken as a whole, does not exceed the present fair
saleable value of the assets of the Company and its Subsidiaries, taken as a
whole; (b) the capital of the Company and its Subsidiaries, taken as a whole, is
not unreasonably small in relation to the business of the Company and its
Subsidiaries, taken as a whole, on the date hereof, and (c) the Company and its
Subsidiaries, taken as a whole, do not intend to incur, or believe that they
will incur, debts including current obligations beyond their ability to pay such
debt as they mature in the ordinary course of business. For the purposes hereof,
the amount of any contingent liability at any time shall be computed as the
amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability (irrespective of whether such contingent liabilities meet
the criteria for accrual under Statement of Financial Accounting Standard No.
5).
[Remainder of page intentionally left blank]


Exh D- 5

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.


By:__________________________________
Name:
Title: Chief Financial Officer




Exh D- 6